EXHIBIT 10.1
EXECUTION COPY



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 


STOCK PURCHASE AGREEMENT
 
AMONG
 
MIDAS MEDICI GROUP HOLDINGS, INC. (“BUYER”),
 
CAIRENE INVESTMENTS, LTD (“SELLER”),
 
CIMCORP, INC.,
 
CIMCORP COMÉRCIO INTERNACIONAL E INFORMÁTICA S.A.,
 
CIMCORP COMÉRCIO E SERVIÇOS TECNOLÓGICOS E INFORMÁTICA LTDA.
 
CIMCORP USA, LLC,
 
AND
 
TADEU VANI FUCCI,
 
ANTONIO FONTE,
 
AND
 
IOCO SAUKAS
 
(“SHAREHOLDERS”)
 
AND
 
JURI SAUKAS
 


DATED JULY 15, 2011
 





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
- 1 -

--------------------------------------------------------------------------------

 



STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of this 15th day of
July, 2011 (the “Effective Date”), by and among MIDAS MEDICI GROUP HOLDINGS,
INC., a Delaware corporation (the “Buyer”), CAIRENE INVESTMENTS LTD., a company
organized under the laws of the British Virgin Islands (the “Seller”) TADEU VANI
FUCCI, an individual (“T. Fucci”), ANTONIO FONTE, an individual (“A. Fonte”),
and IOCO SAUKAS, an individual (“I. Saukas”). T. Fucci, A. Fonte, and I. Saukas
are sometimes referred to herein singly as a “Shareholder” and together as the
“Shareholders”, CIMCORP, INC., a company organized under the laws of the Cayman
Islands, CIMCORP COMÉRCIO INTERNACIONAL E INFORMÁTICA S.A., a Brazilian
sociedade anônima, CIMCORP COMÉRCIO E SERVIÇOS TECNOLÓGICOS E INFORMÁTICA LTDA.,
a Brazilian limitada, CIMCORP USA, LLC, a Florida limited liability company
(together, the “Companies”), and JURI SAUKAS (“J. Saukas”) for the limited
purposes described herein.
 
RECITALS:
 
WHEREAS, after the Reorganization (as defined herein) the Shareholders will
collectively own all of the issued and outstanding equity interests of Seller;
 
WHEREAS, after the Reorganization (as defined herein) the Seller will own
6,001,161 shares of Cimcorp, Inc., a company organized and existing under the
laws of the Cayman Islands (“Cayman Co.”), which will represent all of the
issued and outstanding equity interests of Cayman Co.;
 
WHEREAS, Cayman Co. owns 19,227,345 shares of Cimcorp Comércio Internacional e
Informática S.A., a Brazilian sociedade anônima (“Cimcorp”), which represents
99.99% of the issued and outstanding equity interests of Cimcorp;
 
 WHEREAS, Cimcorp owns 1,892,460 shares of Cimcorp Comércio e Serviços
Tecnológicos e Informática Ltda., a Brazilian limitada (“Cimcorp Ltda.”), which
represents 99.99% of the issued and outstanding equity interests of Cimcorp
Ltda.;
 
WHEREAS, Cimcorp owns 9,999 shares of Cimcorp USA, LLC, a Florida limited
liability company (“Cimcorp USA”), which represents 99.99% of the issued and
outstanding equity interests of Cimcorp USA;
 
WHEREAS, Cimcorp is a Brazilian systems integrator that provides and manages
information technology infrastructure solutions to private and government
entities (the “Business”);
 
WHEREAS, the Seller desires to sell, and the Buyer desires to purchase; (i) an
initial tranche corresponding to sixty percent (60%) of the shares of Cayman Co.
(the “Initial Shares”) and (ii) a subsequent tranche corresponding to an
additional twenty percent (20%) of the shares of Cayman Co. (the “Tranche A
Shares”), on the terms and subject to the conditions set forth herein;
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
WHEREAS, the Seller and the Buyer desire to provide for the terms and conditions
of a put option and call option relating to the sale by Seller and purchase by
Buyer of the remaining twenty percent (20%) of the Shares of Cayman Co. (the
“Tranche B Shares”, and together with the Initial Shares and the Tranche A
Shares, the “Subject Shares”), on the terms and subject to the conditions set
forth herein;
 
WHEREAS, as a result of the transactions contemplated hereunder, Buyer will
indirectly, through its controlling interest in Cayman Co., own a controlling
interest in Cimcorp, and all nominal equity interests in any of the Companies
held by individuals will be purchased as set forth herein; and
 
WHEREAS, each of Seller, Shareholders and J. Saukas will receive substantial
financial benefit from the sale of the Subject Shares, and a portion of the
Purchase Price is being paid to Seller and Shareholders in exchange for
Shareholders’ and J. Saukas’ agreement to the restrictions set forth in Section
9.2.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual representations,
warranties and covenants set forth herein, and for good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereby agree as follows:


TERMS AND CONDITIONS:
 
ARTICLE 1
 
DEFINITIONS AND TERMS
 
1.1 Definitions. In this Agreement (including the Schedules and exhibits
hereto), the following terms shall have the following meanings: 
 
“Acceleration Event” has the meaning specified in Section 2.6.


“Accounts Payable” means all liabilities and obligations which arose on or prior
to the Initial Closing Date and represent normal and current trade payables
incurred by Cimcorp in connection with the operation of the business of Cimcorp
in the ordinary course of business, consistent with past custom and practice, as
specifically set forth on Schedule 1.1(a).


“Accounts Receivable” means all accounts receivable or other rights to receive
payment owing to Cimcorp as of the Initial Closing Date.


“Accrued Liabilities” means the accrued liabilities of Cimcorp, as of the
Initial Closing Date, which have been incurred in the ordinary course of
business, consistent with past custom and practice and which are specifically
set forth on Schedule 1.1(b).


“Acquisition Proposal” has the meaning specified in Section 5.3.
 
“Affiliate” means, when used with respect to any Person, any other Person which
directly or indirectly, through one (1) or more intermediaries controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition “control” (including the correlative terms “controlling,”
“controlled by” and “under common control with”), with respect to any Person,
means possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.  Notwithstanding the
foregoing, natural persons are not Affiliates of other natural persons.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
“Agreement” has the meaning specified in the preamble.
 
“Audited Yearly Financial Statement” has the meaning specified in Section
3.7(a).
 
“Business” has the meaning set forth in the Recitals.
 
“Books and Records” means and includes the original and all copies of reports,
books, ledgers, files, manuals, financial statements, or reports, price books,
confirmations, correspondence, lists, plans, notebooks, marketing and
promotional materials, specifications, creative materials, telegrams, receipts,
inventory books, contracts, printed matters, computer printouts, teletypes,
invoices, transcripts, studies, reports, analyses, Returns, minutes, accounts,
estimates, projections, comparisons, press releases, reviews, opinions, studies
and investigations, graphic representations of any kind (including photographs,
charts, graphs, videotape and motion pictures, electronic and mechanical
records, tapes, cassettes, discs, and recordings, whether preserved in writing,
film, tape, videotape, or computer record), including, without limitation, those
located at any sites or offices of the Companies and it clients.
 
“Business Day” means a day other than Saturday, Sunday or other day on which
commercial banks in São Paulo, Brazil are authorized or required to close.
 
“Buyer” has the meaning specified in the preamble.
 
“Buyer Indemnified Parties” has the meaning specified in Section 11.2(a).
 
“Buyer Shares” has the meaning specified in Section 2.2(b).
 
“Cairene” has the meaning set forth in the recitals.
 
“Call Option” has the meaning specified in Section 2.4(a).
 
“Cap” has the meaning specified in Section 11.4.
 
“Cayman Co.” has the meaning set forth in the recitals.
 
“Cimcorp” has the meaning set forth in the recitals.
 
“Cimcorp Ltda.” shall mean Cimcorp Comércio e Serviços Tecnológicos e
Informática Ltda., a Brazilian limitada.
 
“Change of Control” shall mean (A) any consolidation or merger of Buyer in which
Buyer is not the continuing or surviving corporation or pursuant to which the
voting stock of Buyer would be converted into cash, securities or other
property, other than a merger of Buyer in which the holders of the voting stock
immediately prior to the merger own or control an aggregate of 50% of the voting
power of the outstanding voting securities of the surviving entity immediately
after the consolidation or merger; (B) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of Buyer; (C) the stockholders of Buyer approve
any plan or proposal for the liquidation or dissolution of Buyer, (D) the
acquisition of beneficial ownership (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) of an aggregate of
50% of the voting power of Buyer’s outstanding voting securities by any person
or group (as such term is used in Rule 13d-5 under the 1934 Act) who
beneficially owned less than 10% of the voting power of Buyer’s outstanding
voting securities on the date of this Agreement; or (E) a bankruptcy proceeding
or the appointment of a trustee with respect to Buyer.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
“Claim” means an action, cause of action, suit, proceeding, hearing,
arbitration, investigation, litigation, charge, complaint, dispute, claim or
demand.
 
“Closings” shall mean collectively, the Initial Closing, the Tranche A Closing
and the Tranche B Closing, and each shall individually be referred to as a
“Closing”.
 
“Closing Dates” shall mean collectively, the Initial Closing Date, the Tranche A
Closing Date and the Tranche B Closing Date, and each shall individually be
referred to as a “Closing Date”.
 
“Companies” shall mean collectively, Cayman Co., Cimcorp, Cimcorp Ltda., and
Cimcorp USA, and each shall individually be referred to as a “Company”.
 
“Companies’ Knowledge” or other term of similar import means the knowledge of
Seller or any Shareholder or any of the management of the any of the Companies
with respect to a particular fact or matter, or such knowledge that such persons
should have using reasonable care or diligence.
 
“Company Plan” has the meaning specified in Section 3.21(a).
 
“Confidential Information” means any and all information (oral or written)
relating to any of the Companies and/or the Buyer and their respective
Affiliates or any of their operations or activities, including, but not limited
to, the terms of this Agreement, information relating to trade secrets, plans,
promotion and pricing techniques, procurement and sales activities and
procedures, proprietary information, business methods and strategies (including
acquisition strategies), software, software codes, advertising, sales, marketing
and other materials, customers and supplier lists, data processing reports,
customer sales analyses, invoice, price lists or information, and information
pertaining to any lawsuits or governmental investigation, except such
information that is in the public domain (such information not being deemed to
be in the public domain merely because it is embraced by more general
information that is in the public domain), other than as a result of a breach of
any of the provisions hereof.


“Disputes” includes, without limitation, any disagreements between the parties
hereto concerning the existence, formation, interpretation and implementation of
this Agreement.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
“EBITDA” means the earnings of Cimcorp before deduction of taxes on profits,
i.e. income tax and social contribution on net profits, non-operating net
results, non-operating expenses, tax expenses, interest expenses, interest
income, and depreciation and amortization, and further adjusted by management’s
adjustments to EBITDA and due diligence adjustments to EBITDA, in each such case
as such term is set forth on Exhibit A.
 
“Effective Date” has the meaning specified in the recitals.
 
“Effective Date Potential Tax Amount” means the total potential tax liability
set forth on Schedule 1.1(c).
 
“Effective Date Tax Proceedings” shall mean those federal, state and/or local
tax lawsuits of Cimcorp and Cimcorp Ltda., as forth on Schedule 3.7(a).
 
 “Employee Benefit Plan” has the meaning specified in Section 3.21(a).
 
“Employment Agreements” has the meaning specified in Section 3.8(a)(ii).
 
“Environmental Law” means any applicable federal, state, or local law in Brazil
or any other jurisdiction, common law doctrine, rule, order, decree, judgment,
injunction, license, permit, settlement agreement, or regulation relating to
environmental matters, including those pertaining to air, soil, surface water,
ground water (including the protection, cleanup, removal, remediation or damage
thereof), public or employee health or safety or any other environmental matter,
together with any other laws (federal, state, or local) relating to emissions,
discharges, releases or threatened releases of any substance, pollutant or
contaminant including, without limitation, medical, hazardous, chemical,
biological, biohazardous or radioactive waste, substances and materials, or
petroleum or petroleum-derived substances or wastes, into ambient air, land,
surface water, groundwater, personal property or structures, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transportation, discharge or handling of any substance.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority or
any Person, or any liability under any Environmental Laws, or damage arising
from, or costs incurred by, such Governmental Authority in response to a Release
or threatened Release into the environment.
 
“Environmental Permit” means any permit, license, approval, consent or other
authorization required by or pursuant to any applicable Environmental Law.
 
“EV/EBITDA Multiple” shall mean seven and one half (7½).
 
 “Financial Statements” has the meaning specified in Section 3.6.
 
“GAAP” means the generally accepted Brazilian accounting principles,
consistently applied.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means all agencies, instrumentalities, departments,
commissions, courts, tribunals, or boards of any government, whether foreign,
federal, state, or local.
 
“Hazardous Materials” means any material, substance or waste with respect to
which liability or standards of conduct are imposed pursuant to any
Environmental Laws.
 
“Indebtedness” means: (a) any indebtedness for borrowed money; (b) any unpaid
interest and bank fees owing on any such indebtedness; (c) any obligations in
respect of capitalized leases (calculated in accordance with GAAP) and
obligations for the deferred purchase price of goods or services (other than
trade payables incurred in the ordinary course of business); (d) any obligations
in respect of banker’s acceptances or letters of credit; (e) all indebtedness or
obligations of the types referred to in the preceding clauses (a) through (d) of
any other Person secured by any Lien on any assets of any of the Companies, even
though the Companies have not assumed or otherwise become liable for the payment
thereof; (f) in the nature of guarantees of obligations of the type described in
clauses (a) through (e) above of any other Person; (g) any obligation in respect
of interest under any existing interest rate swap or hedge agreement entered
into by any of the Companies prior to Closing; (h) any obligations for the
deferred purchase price owed in connection with any acquisitions; (i) any
Off-Balance Sheet Financing of any of the Companies in existence immediately
prior to the Closing; and (j) unpaid and accrued interest on any of the
foregoing, all of which is set forth on Schedule 1.1(e).
 
“Indemnifiable Loss” has the meaning specified in Section 11.6.
 
“Indemnified Party” has the meaning specified in Section 11.5.
 
“Indemnifying Party” has the meaning specified in Section 11.5.
 
 “Initial Closing Date” has the meaning specified in Section 2.2(a).
 
 “Initial Shares” has the meaning set forth in the Recitals.
 
“Initial Shares Purchase Price” has the meaning specified in Section 2.2(b).
 
“Insurance Policies” has the meaning specified in Section 3.10(g).
 
“Intellectual Property” has the meaning specified in Section 3.16.
 
“Interim Financial Statements” has the meaning specified in Section 3.6.
 
“Liabilities” means any and all liabilities, obligations and indebtedness of any
and every kind and nature, whether direct or indirect, known or unknown, accrued
or fixed, absolute or contingent, matured or unmatured or determined or
determinable, however evidenced and created, including those arising under any
law, action or governmental order and those arising under any contract,
agreement, arrangement, commitment or undertaking or otherwise of any of the
Companies or the assets of the Companies.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
“Lien” means, with respect to any asset or right, any mortgage, deed of trust,
pledge, hypothecation, assignment, security interest, lien, charge, restriction,
adverse Claim or right whatsoever, title defect or encumbrance of any kind
(including any conditional sale or other title retention agreement, any lease in
the nature thereof, any assignment or other conveyance of any right to receive
income and any assignment of receivables with recourse against assignor), any
filing of any financing statement as debtor under the Uniform Commercial Code or
comparable law of any jurisdiction and any agreement to give or make any of the
foregoing except with respect to securities restrictions on transferability
imposed by federal and state securities laws; provided, however, that liens for
Taxes not yet due and payable shall not be deemed Liens for the purposes of this
Agreement.
 
“Losses” has the meaning specified in Section 11.2.
 
“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), business, operations, the assets of any of the
Companies, results of operations or Liabilities, other than changes or effects
resulting from entering into this Agreement or the consummation of the
transactions contemplated by this Agreement, of any of the Companies, and/or (b)
the validity or enforceability of this Agreement or the ability of any of the
Companies or any of the Seller to perform their respective obligations under any
of the Purchase Documents.
 
“Material Customer” has the meaning specified in Section 3.5(b).
 
“Material Supplier” has the meaning specified in Section 3.5(a).
 
“Minimum Price” has the meaning specified in Section 2.2(c)(i).
 
“Off-Balance Sheet Financing” means: (a) any liability of any of the Companies
under any sale and leaseback transactions, which does not create a liability on
the balance sheet of any of the Companies, and (b) any liability of any of the
Companies under any synthetic lease, Tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing product where the transaction
is considered indebtedness for borrowed money for federal income Tax purposes
but is classified as an operating lease in accordance with GAAP for financial
reporting purposes.
 
 “Permits” has the meaning specified in Section 3.12.
 
“Person” means any natural person, corporation, business trust, trust, estate,
partnership, limited partnership, limited liability company, limited liability
partnership, association, joint venture, or other entity.
 
“Pro Rata Basis” shall mean to each Shareholder in accordance with such
Shareholder’s respective percentage ownership interest in Cairene as of the
Effective Date.
 
“Purchase Documents” means this Agreement and the documents and agreements
listed on Schedule 7.1(xii).
 
“Put Option” has the meaning specified in Section 2.4(a).
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
“Real”, “R$” or “Reais” shall mean the lawful currency of the Federative
Republic of Brazil.
 
“Registrable Securities” means shall mean (a) the Buyer Shares held by a Holder
and (b) any securities issuable or issued or distributed in respect of any of
the common stock identified in clause (a) by way of stock dividend or stock
split or in connection with a combination of shares, recapitalization,
reorganization, merger, consolidation or otherwise.
 
“Release” means release, spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the indoor or outdoor
environment or into or out of any Leased Real Property or any other real
property, including the movement of Hazardous Material through or in the air,
soil, surface water, groundwater or property.
 
“Remedial Action” means actions requested or required to (a) clean up, remove,
treat or in any other way address Hazardous Materials in the environment; (b)
prevent the Release or threat of Release or minimize the further Release of any
Hazardous Material; (c) perform pre-remedial studies and investigations and
post-remedial monitoring care; or (d) correct any violation of any Environmental
Law.
 
“Reorganization” means the transaction or series of transactions resulting in
(i) the repurchase, redemption or transfer of all of the equity interests held
by Xanthias Holding and JSM in Cayman Co. to Cayman Co. in accordance to the
structure and agreements described under Schedule 1.1(f), and (ii) the transfer
of all of the equity interests held by Antonio Limongi in Seller to Shareholders
as per the structure and agreements described under Schedule 1.1(g). A copy of
each of the agreements listed on Schedules 1.1(f) and 1.1(g) have been delivered
to Buyer prior to their execution, and such agreements consist of all of the
agreements in connection with the Reorganization.
 
“Required Permits and Consents” has the meaning specified in Section 5.4.
 
“Restricted Period” has the meaning specified in Section 9.2(a).
 
“Restrictions” means any restriction on the exercise of any rights related to
the Subject Shares, including without limitation, proxies, voting agreements,
transfer restrictions, agreements to sell or purchase and similar items.
 
“Returns” means all reports, estimates, declarations of estimated tax,
information statements, forms, and returns relating to, or required to be filed
in connection with, any Taxes, including information returns or reports with
respect to backup withholding and other payments to third parties.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller” has the meaning specified in the recitals.
 
“Shareholders” has the meaning specified in the recitals.
 
“Solicitation” has the meaning specified in Section 9.2(c).
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 “Subject Shares” has the meaning specified in the recitals.
 
 “Tax” or “Taxes” means all taxes, however denominated, including any interest,
penalties or other additions to tax that may become payable in respect thereof,
imposed by any federal, territorial, state, local or foreign government or by
any agency or political subdivision of any such government, which taxes shall
include, without limiting the generality of the foregoing, all income or profits
taxes (including federal income taxes and state income taxes), real property
gains taxes, payroll and employee withholding taxes, unemployment insurance
taxes, social security taxes, sales and use taxes, ad valorem taxes, excise
taxes, franchise taxes, occupation taxes, real and personal property taxes,
stamp taxes, environmental taxes, transfer taxes, including, but not limited to,
taxes, charges, social security contributions, contribuções para intervenção no
domínio econômico, contribuções de melhoria, contribuções de interesse de
catagorias profissionais or econômicas e empréstimos cumpulsórios, all social
security contributions, and other governmental charges, and other obligations of
the same or of a similar nature to any of the foregoing, which any of the
Companies is required to pay, withhold or collect.
 
“Total Net Debt” shall mean R$19 million.
 
“Total Debt” shall mean the total aggregate principal value of all outstanding
amounts due and owing, including accrued and unpaid interest to the extent it is
not accrued in current liabilities, by the Companies under any and all
agreements for Indebtedness to which to the Companies are a party as of June 30,
2011, as specifically set forth on Schedule 1.1(d).  The Indebtedness that is
guaranteed is noted on Schedule 1.1(d).
 
“Tranche A Closing Date” has the meaning specified in Section 2.3(a).
 
 “Tranche A Shares” has the meaning specified in the recitals.
 
“Tranche A Shares Adjusted Price” has the meaning specified in Section 2.3(b).
 
 “Tranche B Closing Date” has the meaning specified in Section 2.4(a).
 
“Tranche B Incurred Tax Liability” has the meaning set forth in Section
2.4(c)(i).
 
“Tranche B Shares” has the meaning specified in the recitals.
 
“Tranche B Shares Adjusted Price” has the meaning set forth in Section 2.4(b).
 
“Trigger Amount” has the meaning specified in Section 11.4.
 
 “Unaudited Yearly Financial Statement” has the meaning specified in Section
3.6.
 
1.2 Computation of Time Periods. In this Agreement, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.” Periods of days referred to in this Agreement shall be counted in
calendar days unless Business Days are expressly prescribed.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
1.3 Accounting Terms. For purposes of this Agreement, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP.
 
1.4 Other Terms. Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter genders. The words “including”,
“includes” and “include” (and variations thereof) shall be deemed to be followed
by the words “without limitation”; the word “or” is not exclusive; references to
Persons include their respective successors and assigns (to the extent and only
to the extent permitted by the Agreement) or, in the case of Governmental
Authorities, Persons succeeding to the relevant functions of such Persons; and
all references to statutes and related regulations shall include any amendments
of the same and any successor statutes and regulations.
 
ARTICLE 2
 
THE TRANSACTION
 
2.1 Purchase Price. The total purchase price for the Subject Shares shall be
Fifty-Five Million Brazilian Reais (R$55,000,000) subject to payment, and
adjustment, in accordance with the terms and provisions of this Article II.
 
2.2 The Initial Shares Purchase; Initial Closing.
 
(a) Upon the terms and subject to the conditions contained herein (or the waiver
thereof by the party entitled to waive that condition), the Seller shall sell
and the Buyer shall acquire, on August 1, 2011, or such other date as mutually
agreed to by the Buyer and Seller (the “Initial Closing Date“), the Initial
Shares, free and clear of all Liens and Restrictions.
 
(b) In consideration for the sale of the Initial Shares, the Buyer shall pay to
the Seller an aggregate amount equal to Eighteen Million Brazilian Reais
(R$18,000,000) (the “Initial Shares Purchase Price”), corresponding to the
difference between (i) Thirty-Three Million Brazilian Reais (R$33,000,000)
attributed to the Initial Shares and (ii) Fifteen Million Brazilian Reais
(R$15,000,000) of the Total Net Debt. The Initial Shares Purchase Price shall be
paid as follows: (i) by the payment to Seller or to Affiliates designated in
writing by Seller (no less than five (5) business days prior to the Closing)
of R$9,000,000 in immediately available funds to one or more accounts designated
by the Seller, by means of a telegraphic transfer(s) to be concluded on the
Initial Closing Date and (ii) by the delivery to the Shareholders or to
Affiliates designated in writing by the Shareholders (no less than five (5)
business days prior to the Closing), on a Pro Rata Basis, of stock certificates
for R$9,000,000 in shares of the restricted voting common stock of the Buyer,
par value $0.001 per share (the “Buyer Common Stock”) namely, One Million Two
Hundred Ninety Seven Thousand Twenty Two (1,297,022) shares of Buyer Common
Stock (the “Buyer Shares”), which delivery shall be made by Buyer at Initial
Closing Date.
 
(c) The Parties agree that for a period of six (6) months from the Initial
Closing, the Buyer Shares shall be “restricted securities” pursuant to the
Securities Act, and therefore none of the Shareholders shall be entitled to sell
or dispose of the Buyer Shares, without registration or an applicable exemption
therefrom. The terms and conditions for the sale of the restricted securities
are those listed on the Schedule 2.2(c).
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(i) In the event that a Shareholder desires to sell any or all of his Buyer
Shares during the seventy-five (75) day period immediately after the six-month
anniversary of the Effective Date (the “Sale Period”), and the gross per Initial
Buyer Share sale price that such Shareholder would receive is $2.00 per share or
less (which is also applicable in case, for any reason, Shareholders or the
Affiliates designated by them as set forth in Section 2.2(b) are unable to find
a buyer for the Buyer Shares), then such Shareholder shall have the right to
receive payment from Buyer in immediately available funds of an amount equal to
$4.50 per share for each Initial Buyer Share that such Shareholder desires to
sell during the Sale Period (“Minimum Price”) and for which such Shareholder
will receive a gross sales price of $2.00 or less in exchange for such shares.
The Shareholders acknowledge and agree that they may not sell any Buyer Shares
if the gross sales price will be less than $2.00 per share.  In the event that
the Shareholders or the Affiliates designated by them as set forth in Section
2.2(b) are unable to sell their Buyer Shares during the Sale Period as a result
of Buyer’s failure to file its SEC Reports, then such Shareholder shall have the
right to receive payment from Buyer in immediately available funds of an amount
equal to $4.50 per share for each Initial Buyer Share in exchange for such
shares.
 
(ii) In the event that a Shareholder desires to sell or sells any or all of his
Buyer Shares during the Sale Period, and the gross per Initial Buyer Share sale
price is greater than $2.00 (but less than $4.50), then such Shareholder shall
have the right to receive payment from Buyer in immediately available funds of
an amount equal to the product of (i) the difference between the gross sales
price received and $4.50 per share and (ii) the number of Buyer Shares sold
during such timeframe (i.e., if Shareholder sold 1,000 shares at $4.00 per
share, Shareholder would have the right to receive $500 from Buyer).
 
(iii) Each of the Shareholders agrees that, in order to permit an orderly sale
of the Buyer Shares, he shall be restricted from selling more than one third
(1/3) of his Buyer Shares during any twenty-five (25) day period during the Sale
Period. Each Shareholder further agrees that Buyers obligation to make the
payments set forth in subsections (i) and (ii) above requires such Shareholder
to make a good faith effort to sell such Buyer Shares in a brokers’ transaction
or other sale over a trading exchange, and will not apply to a private sale.
 
(iv) Except as set forth in the immediately preceding subsections, or otherwise
set forth in this Agreement, each Shareholder’s or Shareholder Affiliate’s
ownership of the Buyer Shares shall be at such Shareholder’s or Shareholder
Affiliate’s full risk and neither Buyer nor any of its Affiliates shall have any
obligation in respect of thereof.
 
(d) In addition, at the Initial Closing, Buyer shall purchase one (1) share of
Cimcorp from T. Fucci for the sum of One Brazilian Reais (R$1) (the “Nominal
Cimcorp Share”).
 
(e) All the rights provided by the immediately preceding sections can be
exercised by any Shareholder or any Affiliate designated by them in accordance
with Section 2.2(b).
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
2.3 The Tranche A Shares Purchase.
 
(a) Upon the terms and subject to the conditions contained herein, the Seller
shall sell and the Buyer shall acquire, on January 24, 2012, which date the
Parties agree may not be extended beyond January 27, 2012  (the “Tranche A
Closing Date”), the Tranche A Shares, free and clear of all Liens and
Restrictions.  Accordingly, after the purchase of the Tranche A Shares, Buyer
shall have acquired 80% of the Shares of Cayman Co.  Buyer shall be obligated to
purchase the Tranche A Shares irrespective of the financial condition of the
Companies.
 
(b) In consideration for the sale of the Tranche A Shares, the Buyer shall pay
to the Seller an amount equal to Nine Million Brazilian Reais (R$9,000,000) (the
“Tranche A Shares Adjusted Price”), corresponding to the difference between (i)
the Eleven Million Brazilian Reais (R$11,000,000) attributed to the Tranche A
Shares and (ii) Two Million Brazilian Reais (R$2,000,000) of the Total Net Debt.
The Tranche A Shares Adjusted Price (as adjusted pursuant to Section 2.3(c)
below) shall be paid by the payment to the Seller or to any Affiliate designated
in writing by Seller in accordance with Section 2.2(b) in immediately available
funds to one or more accounts designated by the Seller or by such Affiliate, by
means of a telegraphic transfer(s) to be initiated on the Tranche A Closing
Date.
 
(c) The Tranche A Shares Adjusted Price shall be adjusted to reflect the
variation of the IPCA - IBGE (Índice Nacional de Preços ao Consumidor) issued by
the IBGE, Instituto Brasileiro de Geografia e Estatística (Brazilian Institute
of Geography and Statistics) with reference to the Effective Date (the “Index
Adjustment”); provided that the Index Adjustment shall be capped at 7.0%. A
sample calculation of the Index Adjustment is attached hereto as Exhibit B.
 
2.4 The Tranche B Shares Purchase.
 
(a) Upon the terms and subject to the conditions contained herein, (a) Buyer
shall have the option to purchase from Seller all (but not less than all) of the
Tranche B Shares by delivering written notice of such exercise to Seller at any
time between the twelve (12) month anniversary of the Effective Date and the
Twenty-four (24) month anniversary of the Effective Date (the “Call Option”) and
(b) Seller shall have the option to sell to Buyer all (but not less than all) of
the Tranche B Shares by delivering written notice thereof to Buyer at any time
during the thirty (30) day period following the twenty-four (24) month
anniversary of the Effective Date (the “Put Option”). The exercise of the Call
Option or the Put Option shall be irrevocable and the resulting sale and
purchase of the Tranche B Shares shall occur no later than five (5) Business
Days from the date of such exercise (the “Tranche B Closing Date”).  In the
event that the Call Option or Put Option is exercised, Buyer shall be obligated
to purchase the Tranche B Shares irrespective of the financial condition of the
Companies.
 
(b) In consideration for the sale of the Tranche B Shares, the Buyer shall pay
to the Seller an amount equal to the greater of (i) Nine Million Brazilian Reais
(R$9,000,000), corresponding to the difference between (A) the Eleven Million
Brazilian Reais (R$11,000,000) attributed to the Tranche B Shares, and (B) the
remaining Two Million Brazilian Reais (R$2,000,000) of the Total Net Debt, or
(ii) (A) Nine Million Brazilian Reais (R$9,000,000), plus (B) (x) the positive
difference, if any, between Cimcorp’s EBITDA for the 12 month period ending on
the twenty-four (24) month anniversary of the Effective Date and Seven Million
Five Hundred Thousand Brazilian Reais (R$7,500,000), multiplied by (y) the
EV/EBITDA Multiple, multiplied by (z) 20% (the “Tranche B Shares Adjusted
Price”). The Tranche B Shares Adjusted Price (as adjusted pursuant to Section
2.4(c) below) shall be paid to the Seller or to any Affiliate designated in
writing by Seller in accordance with Section 2.2(b) in immediately available
funds to one or more accounts designated by the Seller or by such Affiliate, by
means of a telegraphic transfer(s) on the Tranche B Closing Date.  A sample
calculation of the Tranche B Shares Adjusted Price is set forth on Exhibit D
hereto.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(c) The Tranche B Shares Adjusted Price shall be subject to cumulative
adjustment as follows:
 
(i) No earlier than three (3) days prior to the Tranche B Closing Date, Buyer
shall determine the aggregate tax liability (without reference to any penalties
other additions to tax that relate to the period after the Initial Closing Date
in respect thereof and without reference to any interest in respect thereof),
that has been adjudicated by a Governmental Authority and affirmed at the first
level appeal in Brazil of Cimcorp and Cimcorp Ltda. during the period commencing
on the Initial Closing Date and ending on such date of determination relating to
the Effective Date Tax Proceedings  (the “Tranche B Incurred Tax Liability”). In
the event that the Tranche B Incurred Tax Liability exceeds an amount equal to
Five Percent (5%) of the Effective Date Potential Tax Amount, then the Tranche B
Shares Adjusted Price shall be reduced on a Real by Real basis by the amount of
any such excess.
 
(ii) The Tranche B Shares Adjusted Price may be adjusted in accordance with
Section 11.10 of this Agreement; and
 
(iii) The Tranche B Shares Adjusted Price, as cumulatively adjusted pursuant to
Sections 2.4(c)(i) and 2.4(c)(ii) shall be further adjusted to reflect the
variation of the IPCA - IBGE (Índice Nacional de Preços ao Consumidor) issued by
the IBGE, Instituto Brasileiro de Geografia e Estatística (Brazilian Institute
of Geography and Statistics) with reference to the Effective Date (the “Index
Adjustment”); provided that the Index Adjustment shall be capped at 7.0% per
year. A sample calculation of the Index Adjustment is attached hereto as Exhibit
B.
 
2.5 Arrears Fine. If Buyer or Seller fails to consummate the purchase and sale
of the Tranche A Shares or Tranche B Shares, in accordance with the terms of
this Agreement, then any amounts due as a result of such default shall bear
interest at a rate of three per cent (3%) per month, until paid.
 
2.6 Acceleration of Tranche A and Tranche B Purchases. Buyer shall give Seller
no less than 15 days written notice (or such shorter period of time if Buyer
does not have knowledge 15 days prior to such event occurring) prior to (i)
Buyer suffering a Change of Control or (ii) Buyer selling, assigning or
transferring more than 50% of the Subject Shares to a third-party in one or more
transactions as set forth in the Cayman Co. Stockholders Agreement, in either
case, prior to the twenty-four (24) month anniversary of the Effective Date (an
“Acceleration Event”). Upon Buyer giving Seller notice of an Acceleration Event,
(i) the Tranche A Closing Date (to the extent that the Tranche A Closing has not
occurred) will be amended to be the date of the Acceleration Event, and (ii) the
Put Option and Call Option shall immediately become exercisable for the period
of time prior to the Acceleration Event. In the event that the Acceleration
Event does not occur, the Tranche A Closing Date will revert back to the
original Tranche A Closing Date, any prior exercise of the Put Option or Call
Option shall be null and void, and the Put Option and Call Option shall
thereafter be exercisable in accordance with their original terms, including
acceleration for future Acceleration Events.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
2.7 Closing Time and Place. Each Closing contemplated under this Agreement shall
be consummated on the relevant Closing Date and be effective as of 12:01a.m.,
Eastern Standard Time, on each of such relevant Closing Dates.  The execution
and delivery of this Agreement and the other Purchase Documents by the
applicable parties shall be via facsimile or electronically transmitted portable
document format (pdf) on the relevant Closing Date, with original documents to
be exchanged in person or by internationally recognized overnight courier for
delivery promptly after the relevant Closing Date.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND SHAREHOLDERS
 
Except as otherwise set forth in the Schedules provided to the Buyer (it being
understood that should the Seller or Shareholders have an exception to any
representation set forth below, it shall be set forth in a Schedule), Seller and
each of the Shareholders and each of the Companies, jointly and severally,
hereby represents and warrants to the Buyer, as follows:
 
3.1 Corporate Organization, Qualification and Power. Each of the Companies (i)
is a limited liability company, corporation or other entity duly organized,
lawfully incorporated, validly existing, in good standing and duly registered
under the laws of the jurisdiction of its organization (including all federal,
state, municipal law and agencies), (ii) all of Cimcorp’s and Cimcorp Ldta’s
corporate acts have been duly registered with the appropriate Governmental
Authority, to the extent it is required by law, and (iii) each of Cimcorp and
Cimcorp Ltda have full corporate power and authority required by federal, state
and municipal law and agencies to own, lease, and operate its respective
business and assets and to carry on its respective business in the places and in
the manner as presently conducted and as presently proposed to be conducted.
Copies of each of the Companies’ organizational documents (as amended or
restated) and agreements between equity holders (e.g. shareholders and operating
agreements) (as amended or restated) have been delivered to the Buyer, are
correct, complete and in full force and effect. Each of the Companies is duly
qualified and in good standing in each jurisdiction in which it is required to
qualify to do business and has all requisite corporate power and authority to do
business in all such jurisdictions and each such jurisdiction is listed on
Schedule 3.1. Schedule 3.1 lists the management, including, as the case may be,
the board of directors, board of administration and officers, of each of the
Companies, and the compensation paid to each such person. The Seller has
delivered to the Buyer a correct and complete copy of the minute book and equity
record books for each of Cimcorp and Cimcorp, Ltda., which are correct, complete
and up to date in all material respects. Neither Cimcorp nor Cimcorp, Ltda. is
in default under, or in violation of, any provision of its respective
organizational documents.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
3.2 Capitalization and Ownership. The authorized equity interests and the issued
and outstanding number of equity interests of each of the Companies and Seller
are set forth on Schedule 3.2. The record and beneficial owners of all such
issued and outstanding equity interests of the Companies and Seller also are set
forth on Schedule 3.2. All of the equity interests of each of the Companies and
Seller have been duly authorized, validly issued, and are fully paid and
nonassessable. There are no outstanding or authorized securities, options,
warrants, purchase or subscription rights, conversion rights, exchange rights,
agreements, calls, subscription commitments, demands, or understandings of any
character whatsoever, fixed or contingent, that directly or indirectly: (a) call
for the issuance, sale or other disposition of any equity interests of any of
the Companies or Seller and there are no securities convertible into or
exchangeable for any equity interests of any of the Companies or Seller; (b)
obligate any of the Companies or Seller to grant, offer or enter into any of the
foregoing; or (c) relate to the voting or control of any equity interests of any
of the Companies or Seller. There are no outstanding or authorized equity
interest appreciation, phantom stock, profit participation, or similar rights
with respect to any of the Companies or Seller. None of the Companies or Seller
are obligated to redeem or otherwise acquire any of its respective outstanding
equity interests. Except as set forth on Schedule 3.2, none of the Companies or
Seller own, directly or indirectly, the outstanding voting or non-voting equity
of any other Person. The book transfer of nominal shares for Cimcorp attached to
Schedule 3.2 is updated, current, true and correct.
 
3.3 Authorization and Enforceability. Each of the Companies and Seller has all
requisite power and authority to execute and deliver this Agreement, and to
perform its respective obligations hereunder. This Agreement has been duly
executed and delivered by each of the Companies, Seller, Shareholders and J.
Saukas, and constitutes the legal, valid, and binding obligation of each of the
Companies, Seller, Shareholders and J. Saukas, enforceable against each of the
Companies, Seller, Shareholders and J. Saukas in accordance with its terms
subject to general equitable principles and except as the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws of general application relating to creditors’ rights.
 
3.4 No Conflict; No Violation of Laws or Agreements. Except (i) for unilateral
termination rights permitted by public bodies when it is in the “public
interest” and in the event of a change of control as provided by Law No.
8,666/1993, or (ii) as set forth on Schedule 3.4, or to the Companies’
Knowledge, the execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement and the
compliance with the terms, conditions, and provisions of this Agreement by each
of the Companies and each of the Seller and Shareholders will not:
(a) contravene any provision of any of the Companies’ or Seller’s respective
organizational documents; (b) conflict with, or constitute, or result in any
breach, default or violation of (or an event which might, with or without the
passage of time or the giving of notice or both, constitute or result in any
such breach, default or violation) any of the terms, conditions, or provisions
of any indenture, mortgage, loan, or credit agreement, or any other instrument,
contract, agreement or commitment to which any of the Companies, Seller or any
of the Shareholders is a party, or any judgment or order of any Governmental
Authority, or any Permit, law, rule, or regulation applicable to any of the
Companies, Seller or Shareholders; (c) result in the creation or imposition of
any Lien upon any of the assets of the Companies or give to others any interests
or rights therein; (d) result in the acceleration of any liability or obligation
of any of the Companies (or give others the right to cause such acceleration);
or (e) result in the termination of or loss of any right (or give others the
right to cause such a termination or loss) under any agreement or contract to
which any of the Companies is a party or by which any of the Companies may be
bound, or to which any of the assets of the Companies are subject.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
3.5 Customers and Suppliers.
 
(a) Schedule 3.5(a) sets forth a complete list of the twenty-five (25) largest
suppliers that have provided products, supplies or services to any of the
Companies measured by costs to the Companies during the twelve (12) months prior
to the date of this Agreement (each a “Material Supplier”).
 
(b) Schedule 3.5(b) sets forth a complete list of the twenty-five (25) largest
customers of each of the Companies, determined on an aggregate basis and
measured by sales in calendar year 2010 (each a “Material Customer”).
 
(c) Except as set forth on Schedule 3.5(c), since December 31, 2010, none of the
Companies has received any written notice, or to the Shareholder’s knowledge,
oral notice, from any Material Supplier or Material Customer stating that such
customer or supplier will, or intends to, terminate its relationship with any of
the Companies, or reduce its respective annual volume with any of the Companies
by more than ten percent (10%) percent from its 2010 annual volume. Regardless
of the absence of any written or oral notice from any Material Supplier or
Material Customer, none of the Companies states that its annual income will be
maintained in relation to its 2010 annual income.
 
3.6 Financial Statements. Attached hereto as Schedule 3.6(a) is a true and
correct copy of Cimcorp’s (a) consolidated audited balance sheet as of December
31, 2008 and the related consolidated statements of profit and loss and cash
flows for the fiscal year then ended, including the notes thereto (collectively,
the “Audited Yearly Financial Statement”), (b) consolidated unaudited balance
sheets as of December 31, 2009 and December 31, 2010 and the related
consolidated statements of profit and loss and cash flows for the fiscal years
then ended, including the notes thereto (collectively, the “Unaudited Yearly
Financial Statements”), and (iii) the Companies’ unaudited balance sheet and
related statement of profit and loss as of, and for the three months ending
March 31, 2011 (the “Interim Financial Statements” and collectively with the
Audited Yearly Financial Statement and the Unaudited Yearly Financial
Statements, the “Financial Statements”). The Financial Statements (a) were
prepared from the Companies’ Books and Records, collectively, which Books and
Records, have been maintained in accordance with all relevant legal and
accounting requirements, (b) completely and accurately reflect all of the
financial transactions of each of the Companies; (c) were prepared in accordance
with GAAP consistently applied; and (d) present fairly each of the Companies’
financial condition, as well as the results of its operations, for the periods
covered by, and as at the dates of, each of the Financial Statements, except
that the Interim Financial Statements omit footnote disclosures and do not
reflect year-end adjustments that will not, in the aggregate, be material. To
the Companies’ Knowledge, the statements of profit and loss included in the
Financial Statements do not contain any material items of special or
non-recurring income or other income not earned in the ordinary course of
business except as expressly specified therein. Except as set forth on Schedule
3.6(b), the Financial Statements accurately disclose all Liabilities of each of
the Companies as of the Closing Date.
 
3.7 Taxes. Except as set forth on Schedule 3.7(a), to the Companies’ Knowledge,
none of the Companies has been notified of any federal, state or local tax
lawsuit, action or proceeding, and none of the Companies have been notified that
they may be subject to Taxes in any jurisdiction where they do not file returns.
To the Companies’ Knowledge, each of the Companies has timely filed all Returns
required to be filed by it, and has paid all Taxes (and other amounts) which
have become due and payable, or, with respect to Taxes which have accrued and
are not yet due and payable, the same have been properly reflected as a
liability on the Books and Records of the Companies and adequate reserves
therefor, which are reflected in the Financial Statements, have been
established. When required, to the Companies’ Knowledge, the Companies have
registered with all applicable tax authorities. To the Companies’ Knowledge, all
such Returns have been properly prepared and are true, correct and complete in
all material respects. Except as set forth on Schedule 3.7(b), none of the
Companies have been audited or are presently under audit by any tax authority
or, to the Companies’ Knowledge, is proposed to be audited by any tax authority.
Except as set forth on Schedule 3.7(c), to Companies’ Knowledge, there are no
Claims, or audits pending, against any of the Companies for Taxes.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
3.8 Material Contracts/Assumed Contracts.
 
(a) Schedule 3.8(a) sets forth a true, complete and correct list of all Material
Contracts. Schedule 3.8(a) also indicates whether any Material Contract with any
Governmental Authority contains a renegotiation provision. The term “Material
Contracts” shall include each of the following to which any of the Companies is
a party:
 
(i) each pension, profit sharing, stock option, employee stock purchase or other
plan or arrangement providing for deferred or other compensation to employees or
any other employee benefit plan or arrangement, or any collective bargaining
agreement or any other contract with any labor union, or severance agreements,
programs, policies or arrangements;
 
(ii) each contract for the employment of any officer, individual employee or
other Person on a full-time, part-time, consulting or other basis or providing
for any severance or other payment on or after termination, or any contract
relating to loans to officers, directors or Affiliates, except for the severance
payment provided by Brazilian applicable law (“Employment Agreements”);
 
(iii) each agreement with a Material Supplier and Material Customer;
 
(iv) each contract, agreement, note or indenture relating to borrowed money or
other indebtedness or the mortgaging, pledging or otherwise placing a Lien on
any asset of the Companies or group of Assets of the Companies or under which
any of the Companies has advanced or loaned any other Person amounts, in each
case exceeding Fifty Thousand Reais (R$50,000);
 
(v) any new agreement with a customer of any of the Companies, including, but
not limited to, agreements that require performance by any party of greater than
Fifty Thousand Reais (R$50,000), as from May 25, 2011 up to June 30, 2011;
 
(vi) each agreement concerning a partnership or joint venture;
 
(vii) each guarantee of any Indebtedness by any of the Companies and/or by any
of the Shareholders related to any of the Companies;
 
(viii) each power of attorney except for those related to the bidding process
for government agreements that are in the Companies ordinary course of business;
 
(ix) each contract or agreement prohibiting it from freely engaging in any
business or competing anywhere in the world.
 
(b) To the Companies’ Knowledge, the Material Contracts constitute all of the
material contracts, agreements, understandings and arrangements required for the
operation of the business of each of the Companies, or which have a material
effect thereon. True and complete copies of all Material Contracts have
previously been delivered or otherwise made available to the Buyer. Each of the
Material Contracts is in full force and effect and is valid and enforceable in
accordance with its terms. Each of the Companies is in compliance in all
substantial respects with the terms of each applicable Material Contract. No act
or omission has occurred on the part of any of the Companies, or to the
Companies’ Knowledge, on the part of any other party to a Material Contract that
(with or without the notice or the passage of time) may result in a violation or
breach thereof or give any Person the right to cancel, terminate or modify such
Material Contract. None of the Companies has received any notice of default
under any Material Contract, which default has not been cured to the
satisfaction of, or duly waived by, the party claiming such default on or before
the date hereof. None of the Companies has any present expectation or intention
of not fully performing its respective obligations under any applicable Material
Contract.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
3.9 Personal Property. Except as disclosed on Schedule 3.9, all of the material
personal property of each of the Companies is in good working condition and
sufficient and suitable for use in the business of each of the Companies except
for normal wear and tear.
 
3.10 Real Property.
 
(a) None of the Companies own any real property.
 
(b) Schedule 3.10(b) sets forth a true, correct and complete list of all leases,
subleases, licenses and other agreements (collectively, the “Real Property
Leases”), under which each Company uses or oc­cupies, has the right to use or
occupy, or leases the right to use or occupy, now or in the future, any real
property (the land, buildings, and other improvements covered by the Real
Property Leases being herein called the “Leased Real Property”). Seller has
previously delivered or otherwise made available to the Buyer true and complete
copies of all the Real Property Leases.
 
(c) To the Companies’ Knowledge:
 
(i) Except as set forth in Schedule 3.10(b), (i) each Company has a valid
leasehold interest in the applicable Leased Real Property, and (ii) each Real
Property Lease is valid, binding and in full force and effect with respect to
the applicable Company, and to all other parties there­to; no notice of default
or termination under any Real Property Lease is outstanding; no termination
event or condition or uncured default on the part of any Company, exists under
any applicable Real Property Lease, and no event has occurred and no condition
exists which, with the giving of notice or the lapse of time or both, would
con­stitute such a default or termination event or condition with respect to a
Company or any other party thereto, in each case except for such defaults,
terminations, events or conditions as would not, singly or in the aggregate,
have a Material Adverse Effect.
 
(ii) Each Company holds its leasehold estate under, and any other interest in
each applicable Real Property Lease, free and clear of all Liens except as set
forth in Schedule 3.10(b).
 
(d) Except as described in Schedule 3.10(b), no consent, waiver, approval or
authorization is required from the landlord, sublandlord or any other party
(other than the Companies) under any Real Property Lease as a result of the
execution of this Agreement or the consummation of the transactions contemplated
hereby.
 
(e) To the Companies’ Knowledge, the Leased Real Property constitutes all of the
real property owned, leased, occupied or otherwise utilized in connection with
the Companies' Business. Except as set forth in Schedule 3.10(c), to the
Companies’ Knowledge, other than the Companies, there is no party in possession
or party having any current or future right to occupy any of the Leased Real
Property. Except as set forth in Schedule 3.10(c), to the Companies’ Knowledge,
the Leased Real Property and the improvements located thereon are, in all
material respects, in good condition and repair, and are sufficient and
appropriate for the conduct of the Companies’ business as currently conducted.
Except as set forth in Schedule 3.10(c), to the Companies’ Knowledge, the Leased
Real Property and all plants, buildings and improvements located thereon conform
in all material respects with all applicable building, zoning and other laws,
ordinances, rules and regulations. To the Companies’ Knowledge, there exists no
material violation of any covenant, condition, restriction, easement, agreement
or order affecting any portion of the Leased Real Property.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
(f) None of the Companies is obligated to purchase or lease any real property,
except as set forth in Schedule 3.10(d).
 
(g) Schedule 3.10(e) lists each insurance policy (including policies providing
property, casualty, liability, director & officer, and workers’ compensation
coverage and bond and surety arrangements) with respect to which any of the
Companies is a party, a named insured, or otherwise the beneficiary of coverage
and for each such policy (collectively, the “Insurance Policies”).
 
(h) All such Insurance Policies are in full force and effect, all premiums due
thereon have been paid, each of the applicable Companies has complied, to the
Companies’ Knowledge, in all material respects with the provisions of such
Insurance Policies, no notice of cancellation or termination has been received
with respect to any such Insurance Policy. Except as set forth in Schedule
3.10(f), there is no claim (other than claims, which do not exceed in the
aggregate Fifty Thousand Reais (R$50,000) by any of the Companies or any other
Person pending under any Insurance Policy and the coverage limit has not been
reached under any Insurance Policy. All premiums due and payable under all such
policies have been paid, or accrued on the Interim Financial Statements, and
each of the Companies is otherwise in substantial compliance with the Insurance
Policies. To Companies’ Knowledge, there has been no material premium increase
with respect to, any of such Insurance Policies.
 
3.11 Compliance with Law.
 
(a) Except as set forth in Schedule 3.11(a), to the Companies’ Knowledge, none
of the Companies has been and is not conducting its respective business or
affairs in violation of any applica­ble federal, state or local law, ordinance,
rule, regulation, court or administrative order, decree or process, except to
the extent such violation would not have a Material Adverse Effect on the
Companies. None of the Companies and none of the Seller or Shareholders has
received any notice of violation or claimed violation of any such law,
ordinance, rule, regulation, order, decree or process by any of the Companies.
 
(b) The Companies have developed and implemented privacy and security policies
and procedures consistent in all material respects with applicable federal (and
state, to the extent applicable) privacy and security laws reasonably sufficient
to prevent improper access and use of personal information, except to the extent
a failure to do so would not have a Material Adverse Effect on any of the
Companies. To Companies’ Knowledge, there has not been any notice to, complaint
against, or audit, proceeding or investigation conducted, or claim asserted with
respect to, any of the Companies by any Person (including any Governmental
Authority) regarding the collection, use or disclosure of personal information
by any Person in connection with any of the Companies or the operation of its
respective business, and, to the Companies’ Knowledge, none is pending and there
is no reasonable basis for same.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
3.12 Permits. Schedule 3.12 lists all licenses, franchises, certificates,
approvals, permits and authorizations granted by or filed with any Governmental
Authority (“Permits”) held by each of the Companies. Except as set forth in
Schedule 3.12, to the Companies’ Knowledge, each of the Companies has all
Permits as are necessary to conduct its respective business and to own, lease,
use and operate its assets at the places and in the manner now conducted and
operated, except to the extent such violation would not have a Material Adverse
Effect on any of the Companies, and all of the Permits are in full force and
effect and have not been violated. None of the Companies or the Seller has
received any written or oral notice or Claim pertaining to the failure to
obtain, or the violation of, any Permit, required by any Governmental Authority.
Except as set forth in Schedule 3.12, none of the Permits contain a change of
control or similar provision that could reasonably be expected to be triggered
by the consummations of the transactions contemplated hereunder.
 
3.13 Environmental, Health, and Safety Matters. Except as set forth in
Schedule 3.13:
 
(a) None of the Companies nor any of the Shareholders, with respect to any of
the Companies or its respective facilities arising under Environmental Laws, has
received any written or oral notice, report or other information regarding any
actual or alleged material violation of any Environmental Law, or any material
liabilities or potential liabilities (whether accrued, absolute, contingent,
unliquidated or otherwise), including any investigatory, remedial or corrective
obligations.
 
(b) Except to the extent the same would not have a Material Adverse Effect on
the Companies, to the Companies’ Knowledge, no facts, events or conditions
relating to the present facilities, properties or operations of any of the
Companies will prevent, hinder or limit continued compliance with Environmental
Laws, give rise to any investigatory, remedial or corrective obligations
pursuant to Environmental Laws, or give rise to any other Liabilities (whether
accrued, absolute, continent, unliquidated or otherwise) pursuant to
Environmental Laws, including any relating to onsite or offsite releases
Releases of Hazardous Materials, personal injury, property damage or natural
resources damage.
 
3.14  No Adverse Changes. Except as set forth on Schedule 3.14, since May 25,
2011, (i) the Companies have operated in the ordinary course of business and
consistent with past practices, and (ii) there has not been (a) any material
adverse change in the business, operations, prospects, financial or other
condition, or assets of any of the Companies; (b) any material forfeit of
rights, assumption of liabilities, payment of monies, or loss sustained by any
of the Companies, including any loss on account of theft, fire, flood,
explosion, accident or other calamity, whether or not insured, which has
materially and adversely interfered, or may materially and adversely interfere,
with any of the Companies’ operation of its respective business; (c) any event,
condition or state of facts, including, without limitation, the enactment,
adoption or promulgation of any law, rule or regulation, the occurrence of which
would have a Material Adverse Effect; (d) any repurchase or redemption of any
equity interests, or payment of any dividends or distributions or payments of
any type to any of the Seller, Shareholders or Companies or any of the
Companies’ Affiliates; or (e) (A) any increases in salary or other compensation
to employees, directors or consultants, (B) payment of amounts to related
parties, or (C) excessive discounting of receivables or excessive extension of
payables outside the ordinary course of business.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
3.15 Litigation. (a) Except as set forth in Schedule 3.15, there are no Claims
pending against or affecting any of the Companies, its respective business, or
assets of the Companies, or challenging the validity or propriety of the
transactions contemplated by this Agreement, at law or in equity or before any
Governmental Authority or arbitrator, nor has any such Claim been pending,
during the twenty-four (24) month period preceding the date hereof; (b) there is
no outstanding judgment, order, writ, ruling, injunction, stipulation or decree
of any Governmental Authority or arbitrator, against or materially affecting the
businesses of the Companies or any of the assets of the Companies; and (c) none
of the Companies, Seller or any of the Shareholders has received any written or
oral of (i) any of the types of Claims set forth in subsection (a), or (ii)
inquiry from any Governmental Authority concerning the possible violation of any
law, rule or regulation or any matter disclosed in respect of any of the
Companies.
 
3.16 Intellectual Property. Each of the Companies owns and/or possesses all
legal rights to all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, trade secrets, licenses,
information, proprietary rights and processes and related assets (the
“Intellectual Property”) necessary for the businesses of each of the Companies
as now conducted without any conflict with or infringement of the Intellectual
Property rights of others. Except as set forth in Schedule 3.16: (a) none of the
Companies, Seller or any of the Shareholders has received any written notices of
infringement or misappropriation from any third party with respect to each of
the Companies’ use of any Intellectual Property; (c) to the Companies’
Knowledge, no third party is materially infringing or misappropriating any
registered Intellectual Property owned by any of the Companies; and (d) to the
Companies’ Knowledge, none of the Intellectual Property or products or methods
of the business of each of the Companies, as currently conducted, materially
infringes upon any other Person’s intellectual property, except as would not be
reasonably expected to have a Material Adverse Effect.
 
3.17 Transactions with Affiliates. Except (a) for the Employment Agreements set
forth in Schedule 3.8(a); and (b) as set forth on Schedule 3.17, no officer,
director, employee or Affiliate of any of the Companies, Seller and/or the
Shareholders nor any individual related by blood, marriage or adoption thereto
nor any entity in which any such Person or individual owns any beneficial
interest, is a party to any material agreement, contract, commitment or
transaction with any of the Companies or has any material interest in any
material property used by any of the Companies or has any employment
relationship with Cimcorp or Cimcorp Ltda. or rights arising under any labor
laws against Cimcorp or Cimcorp Ltda.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
3.18 Consents. To the Companies’ Knowledge, no Permit or consent, approval, or
authorization of, or registration or filing with, any Person is required in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby, or for the continued operation of the
businesses of the Companies after Closing.
 
3.19 Brokers. Except as set forth on Schedule 3.19, none of the Companies,
Seller and/or any of the Shareholders nor any Affiliate thereof nor any Person
acting on its behalf has engaged, retained or incurred any Liability to any
broker, investment banker, finder or agent, made any agreement or taken any
other action which might cause anyone to become entitled to a broker’s fee or
commission or agreed to pay any brokerage fees, commissions, finder’s fees or
other fees with respect to the transactions contemplated hereby.
 
3.20 Employees. The Seller has delivered a correct and complete list of all
employees of the Companies to Buyer. All such employees have Employment
Agreements. To the Companies’ Knowledge, each of the Companies is in compliance
in all material respects with all applicable laws respecting the Employment
Agreements, including all employment practices, terms and conditions of
employment and wages and hours and has not been and is not engaged in any unfair
labor practice, the violation of which has had or would be reasonably expected
to have a Material Adverse Effect. There is no unfair labor practice charge or
complaint against any of the Companies pending before any Governmental
Authorities. The labor Claims are included in Schedule 3.15.
 
3.21 Employee Benefits.
 
(a) Schedule 3.21 sets forth all Employee Benefit Plans (i) which are maintained
by each of the Companies, or to which any of the Companies is required to
contribute, and (ii) which benefit any present or former employee, director or
independent contractor (or any dependent or beneficiary thereof) of any of the
Companies (each, a “Company Plan”). For purposes of this Agreement, the term
“Employee Benefit Plan” means any deferred-compensation, retirement,
welfare-benefit, bonus, incentive or fringe benefit plan, cell phone plan,
whether for a single individual or a group of individuals.
 
(b) Except as specified in Schedule 3.21, none of the Companies has ever
maintained or been required to contribute to any Employee Benefit Plan under
applicable law.
 
(c)  To the Companies’ Knowledge, each Company Plan, including any associated
trust or fund, has been administered in accordance with its terms and with
applicable law.
 
3.22 Accounts Receivable, Accounts Payable and Accrued Liabilities.
 
(a) Accounts Receivable. The Accounts Receivable of each of the Companies are
valid, good and collectible obligations and are owned by the applicable Company
free and clear of all Liens (other than Liens for financing operations related
to the Companies’ ordinary course of business and pursuant to any agreement
listed on Schedule 3.8(a)). The Accounts Receivable arose in bona fide
transactions in the ordinary and usual course of business consistent with past
practice and the Accounts Receivable are set forth on the Books and Records of
the applicable Company. Schedule 3.22(a) contains a complete and accurate list
of all Accounts Receivable of each of the Companies as of June 15, 2011, which
list represents the Accounts Receivable of the Companies. None of the Companies
know of any reason why the Accounts Receivable of each of the Companies would
not be collectible according to approximately the same ratios as accounts
receivable have been historically collectible.  Notwithstanding the foregoing,
this representation shall not be construed as a guaranty of collection.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
(b) Accounts Payable and Accrued Liabilities. Schedule 1.1(a) and Schedule
1.1(b) sets forth a complete and correct list of the Accounts Payable and
Accrued Liabilities, respectively. Each of the Accounts Payable and Accrued
Liabilities are valid and have been incurred in connection with the operation of
the businesses of the Companies in the ordinary course of business, consistent
with each of the Companies’ past custom and practice, and are represented in the
Financial Statements in a consistent manner.
 
3.23 Business Practices.
 
(a) In connection with the operation of its business, none of the Companies or,
to the Companies’ Knowledge, any of their respective authorized representatives,
has in material violation of applicable law, offered, paid, promised to pay, or
authorized the payment of any money, or offered, given, promised to give, or
authorized the giving of anything of value to: (a) any government or similar
official for purposes of (i) (A) influencing any act or decision of such
official in his or her official capacity, (B) inducing such official to do or
omit to do any act in violation of the lawful duty of such official, or (C)
securing any illegal advantage; or (ii) inducing such official to use his or her
influence with a Governmental Authority to affect or influence any act or
decision of such Governmental Authority, in order to assist any Company in
obtaining or retaining business for or with, or directing business to, any
Person, in each case in material violation of applicable Law; (b) any political
party or official thereof or any candidate for political office for purposes of
(i)(A) influencing any act or decision of such party, official, or candidate in
its or his or her official capacity in material violation of applicable Law, (B)
inducing such party, official, or candidate to do or omit to do an act in
material violation of the lawful duty of such party, official, or candidate, or
(C) securing any illegal advantage; or (ii) inducing such party, official, or
candidate to use its or his or her influence with a Governmental Authority to
affect or influence any act or decision of such Governmental Authority in order
to assist any Company in obtaining or retaining business for or with, or
directing business to, any Person, in each case in material violation of
applicable law; or (c) any Person, while knowing that all or a portion of such
money or thing of value will be offered, given, or promised to any official, to
any political party or official thereof, or to any candidate for political
office, for purposes of (i) (A) influencing any act or decision of such
official, political party, party official, or candidate in his or her or its
official capacity in material violation of applicable Law, (B) inducing such
official, political party, party official, or candidate to do or omit to do any
act in material violation of the lawful duty of such official, political party,
party official, or candidate, or (C) securing any improper advantage in material
violation of applicable Law; or (ii) inducing such official, political party,
party official, or candidate to use his or her or its influence with a
Governmental Authority to affect or influence any act or decision of such
Governmental Authority, in order to assist any Company in obtaining or retaining
business for or with, or directing business to, any Person, in each case in
material violation of applicable Law.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
(b) To the Companies’ Knowledge, there have been no fraudulent entries made in
the books and records of the Companies relating to any offer, payment, promise
to pay, or authorization of the payment of any money, or offer, gift, promise to
give, or authorization of the giving of anything of value, including any bribe,
kickback or other illegal payment, and none of the Companies has established or
maintained a secret or unrecorded fund in material violation of applicable laws.
 
3.24 Investment. The Shareholders are acquiring the Buyer Shares for their own
account with the present intention of holding the Buyer Shares for investment
purposes, as per the terms of this Agreement, and not with a view to or for sale
in connection with any public distribution of such securities in violation of
any federal or state securities. Each Shareholder is an “accredited investor” as
defined in Regulation D promulgated by the Securities and Exchange Commission
under the Securities Act. The Shareholders acknowledge that the offering and
sale of the Buyer Shares as contemplated by this Agreement are intended to be
exempt from registration under the Securities Act, pursuant to Section 4(2) of
the Securities Act. Notwithstanding the foregoing, nothing in this
representation shall prohibit the Shareholders from selling the Buyer Shares
during the Sale Period as set forth in Section 2.2.
 
3.25 Disclosure. The representations and warranties contained in this Article 3
(including all Schedules) and the certificate furnished by each of the
Companies, Seller and Shareholders to the Buyer pursuant to the terms hereof do
not contain any untrue statement of a material fact or, taken as a whole, omit
to state any material fact necessary in order to make the statements and
information contained in this Article 3 not misleading.
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
The Buyer represents and warrants to Seller and each of the Shareholders, as
follows:
 
4.1 Organization; Qualification; Authorization and Enforceability. The Buyer (i)
is a corporation duly organized, lawfully incorporated, validly existing and in
good standing under the laws of the State of Delaware, and (ii) has all
requisite corporate power and authority to execute and deliver this Agreement,
and to perform its obligations hereunder. The execution and delivery of this
Agreement by the Buyer and the performance of the obligations hereunder by the
Buyer have been duly and validly authorized by all necessary corporate action on
the part of Buyer. This Agreement has been duly executed and delivered by the
Buyer and constitutes the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms subject to general
equitable principles and except as the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws of general application relating to creditors’ rights.
 
4.2 No Conflict; No Violation of Laws or Agreements. The execution and delivery
of this Agreement does not and the consummation of the transactions contemplated
by this Agreement and the compliance with the terms, conditions and provisions
of this Agreement by the Buyer will not: (a) contravene with any provision of
the Buyer’s articles of organization (as amended or restated) or other governing
documents, or (b) conflict with, or constitute, or result in any breach,
default, violation of (or an event which might, with or without the passage of
time or the giving of notice or both, constitute or result in any such a breach,
default or violation) any of the terms, conditions, or provisions of any
indenture, mortgage, loan, or credit agreement, or any other instrument,
contract, agreement or commitment to which the Buyer is a party, or by which any
of its assets may be bound or affected, or any judgment or order of any
Governmental Authority, or any law, rule, or regulation applicable to the Buyer
or any of its Affiliates.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
4.3 Consents. Except for any applicable filings required to be filed with the
U.S. Securities and Exchange Commission, no consent, approval, or authorization
of, or registration or filing with, any Person, including any Governmental
Authority is required in connection with the Buyer’s execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby by
Buyer.
 
4.4 Brokers. Except as set forth on Schedule 4.4, neither the Buyer nor anyone
acting on its behalf has engaged, retained or incurred any Liability to any
broker, investment banker, finder or agent, made any agreement or taken any
other action which might cause anyone to become entitled to a broker’s fee or
commission or agreed to pay any brokerage fees, commissions, finder’s fees or
other fees with respect to the transactions contemplated hereby.
 
4.5 Certificate of Incorporation and Bylaws. Buyer has previously furnished to
the Seller a complete and correct copy of its Certificate of Incorporation and
Bylaws as amended to date. Such Certificate of Incorporation and Bylaws are in
full force and effect. Buyer is not in violation of any of the provisions of its
Certificate of Incorporation or Bylaws.
 
4.6 The authorized capital stock of the Buyer consists of 40,000,000 shares of
Common Stock and 10,000,000 shares of Preferred Stock. As of the close of
business on the date hereof, (i) 8,301,021 shares of Buyer Common Stock were
issued and outstanding, all of which are validly issued, fully paid and
nonassessable, and (ii) 501,440 shares of Buyer Common Stock were reserved for
issuance upon the exercise of outstanding options to purchase Buyer Common Stock
under the 2009 Option Plan. As of the date hereof, no shares of Buyer Preferred
Stock are issued or outstanding.
 
4.7 SEC Filings. Buyer has filed each report, schedule, registration statement
and definitive proxy statement required to be filed by Buyer with the SEC prior
to the date of this Agreement (the “Buyer SEC Reports”). The Buyer SEC Reports
(i) were prepared in accordance with the requirements of the Securities Act or
the Exchange Act, as the case may be, and (ii) did not at the time they were
filed (or if amended or superseded by a filing prior to the date of this
Agreement then on the date of such filing) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
 
4.8 Litigation. Except as set forth in the Buyer SEC Reports, there are no
claims, actions, suits or proceedings pending or, to the Knowledge of Buyer,
threatened (or, to the Knowledge of Buyer, any governmental or regulatory
investigation pending or threatened) against Buyer or any of its subsidiaries or
any properties or rights of the Buyer or any of its subsidiaries, before any
Governmental Authority.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
4.9 Buyer Shares
 
(a) To the knowledge of Buyer, the delivery of the Buyer Shares, from the Buyer
to the Shareholders, will not: (i) result in the creation or imposition of any
monetary obligation of the Shareholders to the Buyer, or give to others any
interests or rights in the Buyer Shares; and (ii) result in any material cost or
expense to the Seller, except as set forth in this Agreement. It is the
understanding of Buyer that the Shareholders should not be subject to U.S. tax
upon either the receipt or the disposition of the Buyer Shares, and should not
be required to file any returns with the U.S. Internal Revenue Service (IRS),
assuming that the Shareholders dispose of all of the Initial Buyer Share prior
to December 31, 2012. It is also the understanding of Buyer that dividends
received by the Shareholders with respect to the Buyer Shares would be subject
to U.S. withholding tax at a 30% rate and Buyer will be required to file
information returns disclosing such dividend payments (and the identities of the
recipients) to the IRS; however, Buyer does not currently pay any dividends.
 
(b) To the extent that Buyer is required to file any report with the SEC in
order to issue the Buyer Shares, Buyer has filed such reports.
 
(c) To the knowledge of Buyer, there exists no material fact or information as
of the date hereof that may affect (i) the enforceability of the Put Option, as
set forth by Section 2.4(a), or Buyer’s payment of the amounts in Section 2.2.
 
4.10 Disclosure. The representations and warranties contained in this Article 4
do not contain and will not contain any untrue statement of a material fact or,
taken as a whole, omit to state any material fact necessary in order to make the
statements and information contained in this Article 4 not misleading.
 
 
ARTICLE 5
 
COVENANTS OF THE COMPANIES, SHAREHOLDERS AND THE SELLER
 
5.1 Conduct of Business Pending Closing. From and after the date hereof and
until the Initial Closing, except for the transactions required to carry on the
Reorganization, each of the Companies covenants that it will not, and Seller and
each of the Shareholders covenants that he will cause each of the Companies not
to:
 
(a) amend any of the Companies’ organizational documents;
 
(b) change any of the Companies’ authorized or issued equity interests, or issue
any rights or options to acquire such equity interests;
 
(c) repurchase or redeem any equity interests, or pay any dividends or make any
distributions or payments of any type to any of the Seller, Shareholders,
Companies or any of the Companies’ Affiliates, except as per the Schedule
5.1(c);
 
(d) incur, create, assume, or suffer to exist any Lien upon, or affecting, any
of the assets of the Companies (other than Liens that exist as of the date of
this Agreement);
 
(e) incur any indebtedness except in the ordinary course of business;
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
(f) sell, transfer, lease or otherwise dispose of any of the assets used or
useful in or relating to any of the Companies’ businesses, except in the
ordinary course of business;
 
(g) enter into any agreement with any director or executive officer or other
employee, either individually or as part of a class of similarly situated
persons or increase the wages or other compensation payable to any employee of
any of the Companies (except for increases to hourly employees scheduled prior
to the date hereof);
 
(h) forgive, compromise or waive any debt, claim or other right, other than the
write-off of third party trade payables consistent with past practices;
 
(i) make any material election or settle or compromise any material liability
with respect to Taxes of any of the Companies;
 
(j) take any other action which would result in any of the Companies’, Seller’s
or Shareholder’s representations or warranties contained in this Agreement being
untrue, misleading or incomplete; or
 
(k) enter into any agreement to do any of the foregoing.
 
5.2 Ordinary Course. Except as required by this Agreement, each of the Companies
shall and each of the Seller and Shareholders shall cause each of the Companies
to conduct its business only in the ordinary course. Each of the Companies will
use its best efforts, to maintain all existing agreements and arrangements and
to maintain customary marketing and promotion efforts and expenditures with
respect to its respective business. Each of the Companies shall and each of the
Seller and Shareholders shall cause each of the Companies to keep its respective
business substantially intact, including, but not limited to, its present
operations, physical facilities, working conditions and relationships with
lessor, licensors, suppliers, customer and employees.
 
5.3 Acquisition Proposals. From the date hereof through the Initial Closing,
none of the Companies nor any of their officers, directors, agents or
representatives, including investment bankers, attorneys and accountants shall,
directly or indirectly, (a) solicit, initiate, or encourage submissions of
inquiries, proposals or offers from any Person (other than the Buyer) concerning
any acquisition of an equity interest in, or any merger or consolidation with
any of the Companies, or any acquisition of all or a portion of the assets of
any of the Companies other than in the ordinary course of business or as
specifically permitted pursuant to this Agreement (each, an “Acquisition
Proposal”), or (b) participate in any discussion or negotiations regarding, or
furnish to any other Person, any information with respect to or otherwise
cooperate in any way with, or assist or participate in, facilitate, or encourage
any effort or attempt by any other Person to do or seek to do any of the
foregoing. From the date hereof through the Tranche B Closing, none of the
Shareholders shall, directly or indirectly, (a) solicit, initiate, or encourage
submissions of inquiries, proposals or offers from any Person (other than the
Buyer) concerning any Acquisition Proposal, or (b) participate in any discussion
or negotiations regarding, or furnish to any other Person, any information with
respect to or otherwise cooperate in any way with, or assist or participate in,
facilitate, or encourage any effort or attempt by any other Person to do or seek
to do any of the foregoing. Each of the Companies and each of the Shareholders
shall promptly communicate to the Buyer the terms of any Acquisition Proposal
which he or it may receive including the identity of the Person and the terms
and conditions of such Acquisition Proposal.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
5.4 Notice of Developments. Each party hereto will give prompt written notice to
the other parties of any development causing a breach of any of its own
representations and warranties contained in Article 3 or Article 4, as
applicable. No disclosure by any party pursuant to this Section 5.4, however,
shall be deemed to amend or supplement the Schedules hereto or to prevent or
cure any misrepresentations, breach of warranty, or breach of covenant.
 
ARTICLE 6
 
CONDITIONS TO CLOSINGS
 
6.1 Conditions to Initial Closing.
 
(a) Conditions Precedent to Obligations of the Buyer. The obligations of the
Buyer to proceed with the Initial Closing under this Agreement are subject to
the fulfillment prior to or at the Initial Closing of the following conditions
(any one (1) or more of which may be waived in whole or in part by the Buyer in
the Buyer’s sole discretion):
 
(i) Reorganization. The Reorganization shall have been consummated in accordance
with the structure and agreements set forth on Schedules 1.1(f) and 1.1(g), as
previously delivered to Buyer.
 
(ii) Performance and Compliance. Each of the Companies and the Seller shall have
performed all of the covenants, and complied with all of the provisions required
by this Agreement to be performed or complied with by each of the Companies the
Seller on or before the Initial Closing, including the provisions of Section
7.1(a) regarding deliveries to be made at the Initial Closing.
 
(iii) Litigation. No order of any Governmental Authority shall be in effect
which restrains or prohibits the transactions contemplated hereby, and there
shall not be to the knowledge of any of the parties threatened, nor shall there
be pending, any third party Claim challenging any of the transactions
contemplated by this Agreement or seeking monetary relief by reason of the
consummation of such transactions.
 
(iv) Satisfactory Instruments. All Purchase Documents shall be in accordance
with Schedule 7.1(xii).
 
(b) Conditions Precedent to Obligations of the Companies, Seller and
Shareholders. The obligations of each of the Companies, the Seller and each of
the Shareholders to proceed with the Initial Closing is subject to the
fulfillment prior to or at the Initial Closing of the following conditions (any
one (1) or more of which may be waived in whole or in part by the Seller,
Shareholders and the Companies in their sole discretion):
 
(i) Performance and Compliance. The Buyer shall have performed all of the
covenants and complied with all the provisions required by this Agreement to be
performed or complied with by the Buyer on or before the Initial Closing,
including the provisions of Section 7.1(b)(a) regarding deliveries to be made at
Initial Closing.
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
(ii) Litigation. No order of any Governmental Authority shall be in effect which
restrains or prohibits the transactions contemplated hereby, and there shall not
be to the knowledge of any of the parties threatened, nor shall there be
pending, any third party Claim challenging any of the transactions contemplated
by this Agreement or seeking monetary relief by reason of the consummation of
such transactions.
 
(iii) Satisfactory Instruments. All Purchase Documents shall be in accordance
with Schedule 7.1(xii).
 
6.2 Conditions to Tranche A Closing .
 
(a) Conditions Precedent to Obligations of the Buyer. The obligations of the
Buyer to proceed with the Tranche A Closing are subject to the fulfillment prior
to or at the relevant closing of the following conditions (any one (1) or more
of which may be waived in whole or in part by the Buyer in the Buyer’s sole
discretion):
 
(i) Performance and Compliance. Each of the Shareholders shall have complied
with the provisions of Section 7.2(a) regarding deliveries to be made at the
Tranche A Closing.
 
(ii) Litigation. No order of any Governmental Authority shall be in effect which
restrains or prohibits the consummation of the Tranche A Closing, and there
shall not be to the knowledge of any of the parties threatened, nor shall there
be pending, any third party Claim challenging the transactions to be consummated
at the Tranche A Closing or seeking monetary relief by reason of the
consummation of such transactions.
 
(b) Conditions Precedent to Obligations of the Shareholders. The obligations of
each of the Shareholders to proceed with the Tranche A Closing, are subject to
the fulfillment prior to or at the relevant closing of the following conditions
(any one (1) or more of which may be waived in whole or in part by the
Shareholders in their sole discretion):
 
(i) Performance and Compliance. The Buyer shall have complied with the
provisions of Section 7.2(b) regarding deliveries to be made at the Tranche A
Closing.
 
(ii) Litigation. No order of any Governmental Authority shall be in effect which
restrains or prohibits the consummation of the Tranche A Closing, and there
shall not be to the knowledge of any of the parties threatened, nor shall there
be pending, any third party Claim challenging any of the transactions
contemplated by this Agreement or seeking monetary relief by reason of the
consummation of such transactions.
 
6.3 Conditions to Tranche B Closing .
 
(a) Conditions Precedent to Obligations of the Buyer. The obligations of the
Buyer to proceed with the Tranche B Closing are subject to the fulfillment prior
to or at the relevant closing of the following conditions (any one (1) or more
of which may be waived in whole or in part by the Buyer in the Buyer’s sole
discretion):
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
(i) Performance and Compliance. Each of the Shareholders shall have complied
with the provisions of Section 7.3(a) regarding deliveries to be made at the
Tranche B Closing.
 
(ii) Litigation. No order of any Governmental Authority shall be in effect which
restrains or prohibits the consummation of the Tranche B Closing, and there
shall not be to the knowledge of any of the parties threatened, nor shall there
be pending, any third party Claim challenging the transactions to be consummated
at the Tranche B Closing or seeking monetary relief by reason of the
consummation of such transactions.
 
(b) Conditions Precedent to Obligations of the Shareholders. The obligations of
each of the Shareholders to proceed with the Tranche B Closing, are subject to
the fulfillment prior to or at the relevant closing of the following conditions
(any one (1) or more of which may be waived in whole or in part by the Seller
and the Companies in their sole discretion):
 
(i) Performance and Compliance. The Buyer shall complied with the provisions of
Section 7.2(b) regarding deliveries to be made at the Tranche B Closing.
 
(ii) Litigation. No order of any Governmental Authority shall be in effect which
restrains or prohibits the consummation of the Tranche B Closing, and there
shall not be to the knowledge of any of the parties threatened, nor shall there
be pending, any third party Claim challenging any of the transactions
contemplated by this Agreement or seeking monetary relief by reason of the
consummation of such transactions.
 
ARTICLE 7
 
DELIVERIES AND PROCEEDINGS AT CLOSINGS
 
7.1 Initial Closing
 
(a) Deliveries by the Seller and Shareholders. Subject to the terms and
conditions of this Agreement, at the Initial Closing, the Seller and
Shareholders shall comply with all of their obligations set forth in Section 2.2
and deliver or cause to be delivered to the Buyer the following documents, all
in form and content reasonably satisfactory to the Buyer:
 
(i) an original of this Agreement duly executed by Seller, each of the
Shareholders, and each of the Companies;
 
(ii) a certificate of the Secretary of each of the Companies, dated the Initial
Closing Date, certifying the incumbency and signatures of the officers of each
of the Companies authorized to act on behalf of the Companies in connection with
the transactions contemplated hereby and attaching and certifying as true and
complete copies of (i) the resolutions duly adopted by the Board of Directors of
the Seller and each of the Companies authorizing and approving the execution and
delivery of this Agreement and the Purchase Documents and the consummation of
the transactions contemplated hereby and thereby, and (ii) the organizational
documents and bylaws or operating agreements, as applicable, of each of the
Companies, each as may have been amended up through the Initial Closing Date.
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
(iii) a certificate of each of the Companies and each of the Seller and
Shareholders certifying that each of the conditions specified above in Sections
6.1(a)(i) through 6.1(a)(vi) are satisfied in all respects;
 
(iv) a certificate of corporate good standing of each of the Companies (or
comparable certificate, if any), as of a date no earlier than forty-five (45)
days prior to the Closing, from the state or other jurisdiction of each
Companies’ incorporation or formation;
 
(v) A revolving note between Cimcorp S.A. and Buyer in the form attached hereto
as Exhibit C;
 
(vi) an original counterpart of a services rendering agreement acceptable to the
Buyer, in each case duly executed by each of T. Fucci, A. Fonte, J. Saukas and
Messrs. José Roberto Inforzato Rodrigues and João Stankevicius;
 
(vii) resignations, effective as of the Closing, of each director and officer of
each of the Companies;
 
(viii) amended and restated operating agreement or other governing document(s)
for each of the Companies, as set forth in Schedules 7.1(ix), 7.1(x), 7.1(xi)
and 7.1(xii);
 
(ix) original documents and agreements listed on Schedule 7.1(ix) to effect the
purchase by Cayman Co. of the Cimcorp Ltda. interests held by Shareholders and
by Messrs. José Roberto Inforzato Rodrigues and João Stankevicius;
 
(x) original documents and agreements listed on Schedule 7.1(x) to effect the
purchase of the Cimcorp USA interests by Cimcorp S.A. from all of the members of
Cimcorp USA;
 
(xi) original documents and agreements listed on Schedule 7.1(xi) to effect the
purchase of the Nominal Cimcorp Share by Buyer from T. Fucci;
 
(xii) original Purchase Documents; and
 
(xiii) all Books and Records of each of the Companies, if not already located at
the Leased Real Property.
 
A copy of each of the agreements listed on Schedules 7.1(ix), 7.1(x) and 7.1(xi)
have been delivered to Buyer prior to their execution, and such agreements
consist of all of the agreements in connection with such transactions.
 
(b) Deliveries by the Buyer. Subject to the terms and conditions of this
Agreement, at the Initial Closing, the Buyer shall comply with all of its
obligations set forth in Section 2.2 and deliver or cause to be delivered to the
Seller and Shareholders (unless otherwise specified below) the following
documents all in form and content reasonably satisfactory to the Seller:
 
(i) an original counterpart of this Agreement duly executed by the Buyer;
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
(ii) a certificate, dated the Closing Date, and executed by an officer of the
Buyer, certifying the incumbency and signatures of the officers of the Buyer
authorized to act on behalf of the Buyer in connection with the transactions
contemplated hereby and attaching and certifying as true and complete copies of
the resolutions duly adopted by the Board of Directors of the Buyer authorizing
and approving the execution and delivery of this Agreement and the Purchase
Documents and the consummation of the transactions contemplated hereby and
thereby;
 
(iii) a certificate of the Buyer certifying that each of the conditions
specified above in Sections 6.1(b)(i) through 6.1(b)(iii) are satisfied in all
respects; and
 
(iv) original documents listed on Schedules 7.1(ix), 7.1(x), 7.1(xi) and the
Purchase Documents, as appropriate.
 
(v) certificate of good standing of the Buyer, as of a date no earlier than
forty-five (45) days prior to the Closing, from the state of jurisdiction of the
Buyer’s incorporation.
 
7.2 Tranche A Closing
 
(a) Deliveries by the Seller. Subject to the terms and conditions of this
Agreement, at the Tranche A Closing, the Seller shall comply with all of their
obligations set forth in Section 2.3 and deliver to Buyer the documents listed
on Schedule 7.2(a).
 
(b) Deliveries by the Buyer. Subject to the terms and conditions of this
Agreement, at the Tranche A Closing, the Buyer shall comply with all of its
obligations set forth in Section 2.3 and deliver to Seller the documents listed
on Schedule 7.2(a), as appropriate.
 
7.3 Tranche B Closing
 
(a) Deliveries by the Seller. Subject to the terms and conditions of this
Agreement, at the Tranche B Closing, the Seller shall comply with all of their
obligations set forth in Section 2.4 and deliver to Buyer the documents listed
on Schedule 7.3(a).
 
(b) Deliveries by the Buyer. Subject to the terms and conditions of this
Agreement, at the Tranche B Closing, the Buyer shall comply with all of its
obligations set forth in Section 2.4 and deliver and deliver to Seller the
documents listed on Schedule 7.3(a), as appropriate.
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
ARTICLE 8
 
TERMINATION
 
8.1 Termination of Agreement. This Agreement and the transactions contemplated
hereby may be terminated at any time on or prior to the Initial Closing Date, as
follows:
 
(a) Mutual Consent. By mutual written consent of the Buyer and the Seller;
 
(b) Termination by the Buyer. By the Buyer, upon notice to the Seller, if there
has been a material breach by any of the Companies or any of the Seller or
Shareholders of the representations and warranties contained in this Agreement
or a material breach by any of the Companies or any of the Seller or
Shareholders of any of their covenants, and, is incapable of being cured or, if
capable of being cured, shall not have been cured within 30 Business Days
following receipt by Seller of notice of such breach, or if there has been a
Material Adverse Effect on any of the Companies; or
 
(c) Termination by the Seller. By the Seller, upon notice to the Buyer, if there
has been a material misrepresentation or material breach by the Buyer of any of
its warranties or covenants, and, is incapable of being cured or, if capable of
being cured, shall not have been cured within 30 Business Days following receipt
by Seller of notice of such breach.
 
8.2 Effects of Termination. If this Agreement shall be terminated as provided in
Section 8.1 hereof, then this Agreement shall forthwith become void and there
shall be no liability or obligation on the part of the parties hereto (or any of
their respective shareholders, officers, directors, members employees, legal
beneficiaries, successors, assigns or Affiliates).
 
ARTICLE 9
 
CERTAIN ADDITIONAL COVENANTS
 
9.1 Costs and Expenses. Each party hereto will pay his or its own costs and
expenses in connection with the negotiation, execution, performance of, and
compliance with this Agreement, except for the Seller’s and Shareholders’ legal
and accounting fees which shall be supported by Cimcorp.
 
9.2 Restrictive Covenants.
 
(a) After the Initial Closing and for a period of three (3) years thereafter
(the “Restricted Period”), each of the Shareholders, J. Saukas and his, her or
its respective Affiliates shall not, directly or indirectly, own, manage,
operate, join, control or participate in the ownership, management, development,
operation or control of, or be employed or retained by, render services to,
provide financing (equity or debt) or advice to any business that at any time
operates in the Business anywhere in Brazil.
 
(b) Each of the Shareholders and J. Saukas hereby represents and warrants to the
Buyer that neither he, she nor any of his, her or its Affiliates, directly or
indirectly, have any ownership or other interest in any business or activity
that operates in the Business anywhere in Brazil.
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
(c) During the Restricted Period, each of the Shareholders, J. Saukas and his or
her respective Affiliates shall not, directly or indirectly, recruit, hire,
employ, engage, offer to hire, divert, lure, entice away, solicit or in any
other manner persuade or attempt to persuade (a “Solicitation”) any Person: (i)
who is an officer, director, manager or employee of the Buyer or any of the
Companies to discontinue, terminate or adversely alter his or its relationship
therewith; and (ii) who was, at any time within the six (6) month period prior
to such Solicitation, an officer, director, manager, employee of the Buyer or
any of the Companies to work for Shareholders or J. Saukas and  their respective
Affiliates in any business that operates in the Business anywhere in Brazil .
 
(d) During the Restricted Period, each of the Shareholders, J. Saukas and his or
her respective Affiliates shall not, directly or indirectly, interfere with,
disrupt or attempt to disrupt any present or prospective relationship,
contractual or otherwise, between the Buyer or any of the Companies, or any of
their respective Affiliates, on the one hand, and any of its customers,
contractees, or suppliers, on the other hand
 
(e) From and after the Initial Closing Date, each of the Shareholders and J.
Saukas shall not at any time make any voluntary public statement (written or
oral) that has the effect of materially disparaging, impugning or injuring the
reputation or business interests of the any of the Companies or the Buyer or any
of their respective products, services, officers, directors, managers or
employees regardless of any perceived truth of such written or oral statement.
 
(f) From and after the Closing Date, each of the Shareholders, J. Saukas and his
or her respective Affiliates shall not at any time, directly or indirectly, use,
exploit, communicate, disclose or disseminate any Confidential Information in
any manner whatsoever (except disclosure to their personal financial or legal
advisors and as may be required under legal process by subpoena or other court
order; provided, that each of the Shareholders or J. Saukas will take reasonable
steps to provide the Buyer with sufficient prior written notice in order to
contest such requirement or order).
 
(g) Each of the Shareholders and J. Saukas acknowledges and agrees that: (i) the
Buyer would be irreparably injured in the event of a breach by any of the
Shareholders or J. Saukas of any of the obligations under this Section 9.2;
(ii) monetary damages would not be an adequate remedy for such breach; (iii) the
Buyer shall be entitled to injunctive relief, without the necessity of the
posting of a bond or any other action, in addition to any other remedy that it
may have, in the event of any such breach; and (iv) the existence of any Claims
that any of the Shareholders or J. Saukas may have against the Buyer, whether
under this Agreement or otherwise, shall not be a defense to (or reason for the
delay of) the enforcement by the Buyer of any of its rights or remedies under
this Agreement; provided, however, in the event the Buyer is in breach of any of
its obligations, including representations, warranties and/or covenants
hereunder, the covenants set forth in this Section 9.2 shall be of no force and
effect until such breach is cured.
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
(h) In the event that any court finally holds that the time or territory or any
other provision stated in this Section 9.2 constitutes an unreasonable
restriction, then the parties hereto hereby expressly agree that the provisions
of this Agreement shall not be rendered void, but shall apply as to time and
territory or to such other extent as such court may judicially determine or
indicate constitutes a reasonable restriction under the circumstances involved.
 
(i) In the event that any court finally holds that the time or territory or any
other provision stated in this Section 9.2 constitutes an unreasonable
restriction, then the parties hereto hereby expressly agree that the provisions
of this Agreement shall not be rendered void, but shall apply as to time and
territory or to such other extent as such court may judicially determine or
indicate constitutes a reasonable restriction under the circumstances involved.
 
(j) The parties hereto acknowledge and confirm that: (i) the length of the term
of the restrictions and the geographical restrictions contained in this Section
9.2 are fair and reasonable and are not the result of overreaching, duress or
coercion of any kind; (ii) the full, uninhibited and faithful observance of each
of the covenants contained in this Section 9.2 shall not cause any undue
hardship, financial or otherwise; and (iii) each of the Shareholder’s and J.
Saukas’special knowledge of the Companies’ business is such as would cause the
Buyer serious injury and loss if any of the Shareholders or J. Saukas use such
knowledge to benefit a competitor of the Buyer or to compete with the Buyer. The
parties hereto acknowledge and agree that the provisions of this Section 9.2 are
essential to protect the Buyer’s legitimate business interest and are in
addition to any rights the Buyer may have to enforce its rights with respect to
the trade secrets of the Companies.
 
9.3 Registration Rights. If the Buyer proposes to file on its behalf and/or on
behalf of any holder of its securities a registration statement under the
Securities Act on any form (other than a registration statement on Form S-4 or
S-8 or any successor form for securities to be offered in a transaction of the
type referred to in Rule 145 under the Securities Act or to employees of the
Buyer pursuant to any employee benefit plan, respectively) for the registration
of its common stock, the Buyer shall, each such time, promptly give each
Shareholder (“Holder”) written notice of such determination. Upon the written
request of any Holder given within 30 days following such notice by the Buyer,
the Buyer shall use its reasonable best efforts to cause to be registered under
the Securities Act (and any related qualification or registration under blue sky
laws) and included within any underwriting involved therein, all of the
Registrable Securities that each such Holder has requested be registered. Such
written request may specify all or a part of a Holder’s Registrable Securities.
The Buyer shall have the right to terminate or withdraw any registration
initiated by it under this Section 9.3 prior to the effectiveness of such
registration whether or not any Holder has elected to include securities in such
registration. In connection with any offering involving an underwriting of units
of the Buyer’s equity securities covered by this Section 9.3, the Buyer shall
not be required to include any of the Holders’ securities in such underwriting
unless such Holders accept the terms of the underwriting as agreed upon between
the Buyer and the underwriters selected by the Buyer (or by other persons
entitled to select the underwriters), and then only in such quantity as the
underwriters determine in their sole discretion will not materially adversely
impact the marketing of the offering by the Buyer.  All expenses incurred in
connection with the registration shall be paid by the Buyer except for (i)
underwriting commission and discounts applicable to securities offered by the
Holders and (ii) any fees and expenses incurred in respect of counsel or other
advisors to the Holders.
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
9.4 Management Structure. The Shareholders shall exercise their commercially
best efforts jointly with the other members of senior management of Cimcorp
to cause a smooth transition in ownership and management of Cimcorp for a
transition period of twenty-four (24) months from the Initial Closing Date (the
“Transition Period”). During the Transition Period, the Shareholders will use
their commercially best efforts to encourage all key employees, as determined by
the Buyers, to remain employed or engaged with Cimcorp, executing, if possible
and at Cimcorp’s expense, non-competition, non-solicitation and confidentiality
agreements that will apply during the Transition Period and a period of
thirty-six (36) months thereafter. Notwithstanding the foregoing, as long as
Shareholders exercise such commercially best efforts the Shareholders shall not
be liable for any key employee’s refusal to so remain employed or engaged.  The
parties further agree that no party to the Services Rendering Agreements with T.
Fucci, A. Fonte or J. Saukas shall terminate such agreement or the provision of
services prior to the term for which such persons are to perform full time or
part time services without the consent of the other party to such agreements.
 
9.5 Release of Debt Obligations. The Buyer covenants and agrees that it shall
exercise commercial best efforts, including providing its own guaranty, to cause
Shareholders to be released from any obligations with respect to the Total Debt
set forth on Schedule 1.1(d) within six (6) months from the Effective Date. In
addition, the Buyer shall indemnify, defend and hold harmless each of the
Shareholders, for, against, from and in respect of any and all direct Losses
which may be sustained or suffered by any of them arising out of, resulting from
or pertaining to such debt obligations as from the Initial Closing Date, it
being agreed that such Losses shall not include punitive, incidental,
consequential, special or indirect damages, including loss of future revenue or
income, or loss of business reputation or opportunity relating to the breach or
alleged breach of this Section 9.5.  Nothing contained in this Section 9.5 or in
Section 11.2(c) shall affect the calculation of the Initial Purchase Price, the
Tranche A Purchase Price, and/or the Tranche B Purchase Price.
 
9.6 Press Releases and Public Announcements. No party shall issue any press
release or make any public announcement in Brazil relating to the subject matter
of this Agreement at any time without the prior written approval of the parties
hereto, which approval shall not be unreasonably withheld or delayed; provided,
however, that any party may make any public disclosure it believes in good faith
is required by applicable law including under applicable securities laws (in
which case the disclosing party will use its reasonable efforts to advise the
other parties prior to making the disclosure).
 
9.7 Protection of Subject Shares. Prior to the expiration of the Put Option and
Call Option, no Shareholder shall, directly or indirectly, (a) create, incur or
permit to exist any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind on or with respect to all of the Subject Shares held
beneficially or of record by such Shareholder or (b) convey, transfer, assign or
dispose of any of the Subject Shares held beneficially or of record by such
Shareholder.
 
9.8 General Release. Effective as of the Closing Date, each of the Shareholders
and J. Saukas hereby releases Cayman Co., Cimcorp, Cimcorp Ltda., Cimcorp USA,
and Buyer and their officers, directors, shareholders, members, managers,
beneficial owners, partners, affiliates, employees, and agents (each a “Released
Person”) from all actions, causes of action, suits, debts, dues, sums of money,
accounts, bonds, bills, covenants, contracts, agreements, damages, judgments,
claims, and demands whatsoever, in law or equity, against any Released Person
which Shareholders ever had, now has or hereafter can, shall or may, have for,
upon or by reason of any matter, cause or thing whatsoever up to and including
the Closing Date, including any compensation paid or to be paid to any
Shareholder.  This general release shall not apply to this Agreement or to any
agreements entered into in connection herewith or to incentive compensation
earned prior to the Initial Closing Date calculated in the ordinary course of
business and consistent with past practice.
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
9.9 Release by Antonio de Santanna Limongi Franca (“Limongi”).  Each of the
Shareholders hereby represents and warrants that Limongi has released each of
the Companies and each of their officers, employees, services renderer,
advisers, agents and contractors and third parties related to such parties from
any and all claims that Limongi may have against such persons.  In the event
that Limongi makes any claim against such persons, each of the Shareholders
agrees to enforce such release against Limongi and to cooperate with Buyer and
such persons to enforce such release, at the Shareholders’ sole expense.  In the
event of a breach of the representation in this Section 9.9, each of the
Shareholders hereby agrees to indemnify and hold each such person and Buyer
harmless from all Losses incurred by such persons or Buyer related thereto.
 
ARTICLE 10
 
TAXES
 
10.1 Cooperation on Tax Matters.
 
(a) The Buyer and each of the Shareholders agree to furnish or cause to be
furnished to each other, as promptly as practicable, such information and
assistance relating to the businesses of the Companies as is reasonably
necessary for the preparation and filing of any return, Claim for refund or
other required or optional filings relating to Tax matters, for the preparation
for and proof of facts during any tax audit, for the preparation for any Tax
protest, for the prosecution or defense of any suit or other proceeding relating
to Tax matters and for the answer to any governmental or regulatory inquiry
relating to Tax matters.
 
(b) The Buyer agrees to retain possession of all accounting, business, financial
and Tax records and information (i) relating to the businesses of the Companies
in existence on the Initial Closing Date transferred or delivered to the Buyer
hereunder, and (ii) coming into existence after the Closing Date, which relate
to the businesses of the Companies prior to or on the Initial Closing Date, for
a period of seven (7) years from the Initial Closing Date. In addition, from and
after the Initial Closing Date, the Buyer agrees that it will not unreasonably
withhold access by each of the Shareholders and his respective attorneys,
accountants and other representatives (after reasonable notice and during normal
business hours and with reasonable charge), to such personnel, books, records,
documents and any or all other information relating to the businesses of the
Companies as the Shareholders may reasonably deem necessary to properly prepare
for, file, prove, answer, prosecute and/or defend any such Tax return, filing,
audit, protest, Claim, suit, inquiry or other proceeding. Such access shall
include without limitation access to any computerized information retrieval
systems relating to the businesses of the Companies.
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
ARTICLE 11
 
INDEMNIFICATION
 
11.1 Survival. The representations, warranties, covenants and agreements of the
parties contained herein shall survive the Closing and remain in full force and
effect, for two (2) years after the Initial Closing Date; provided, however,
that such time limitation shall not apply to the representations and warranties
set forth in Section 3.1 (Corporate Organization, Qualification and Power),
Section 3.2 (Capitalization and Ownership), Section 3.3 (Authorization and
Enforceability), and Section 4.1 (Organization; Qualification; Authorization and
Enforceability).
 
11.2 Indemnification by the Seller and Shareholders. During the applicable
survival period, the Seller and each of the Shareholders, jointly and severally,
shall indemnify, defend and hold harmless the Buyer, its officers, managers,
directors, employees, consultants, owners, agents and Affiliates (collectively,
the “Buyer Indemnified Parties”), regardless of any investigation made by the
Buyer or on its behalf, for, against, from and in respect of any and all
actions, suits, proceedings, hearings, investigations, complaints, injunctions,
judgments, orders, decrees, rulings, losses, reasonable amounts paid in
settlements, liabilities, obligations, damages (including diminution of value),
charges, dues, penalties, deficiencies, costs of investigations, court costs,
fines, costs and expenses of any kind and nature whatsoever (including interest
and penalties, reasonable expenses of investigation and court costs, reasonable
attorneys’ fees and disbursements and the reasonable fees and disbursements of
other professionals incurred in the investigation or defense of any of the same
or in asserting any of their respective rights hereunder) (collectively,
“Losses”) which may be sustained or suffered by any of them arising out of,
resulting from or pertaining to:
 
(a) any breach or inaccuracy of any representation or warranty made by any of
the Companies, Seller and/or any of the Shareholders herein;
 
(b) any failure of any of the Companies, Seller and/or any of the Shareholders
to perform any covenant or agreement hereunder or fulfill any other obligation
in respect hereof;
 
(c) any obligations of any of the Companies relating to Indebtedness existing as
of or arising prior to the Initial Closing Date, other than the obligations set
forth on Schedule 1.1(e); and
 
(d) any potential tax liability, other than as set forth on Schedule 1.1(c).
 
11.3 Indemnification by the Buyer. The Buyer shall indemnify, defend and hold
harmless the Seller and each of the Shareholders and each of their respective
Affiliates, for, against, from and in respect of any and all Losses which may be
sustained or suffered by any of them arising out of, resulting from or
pertaining to:
 
(a) any breach or inaccuracy of any representation or warranty made by the Buyer
herein;
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
(b) any failure of the Buyer to perform any covenant or agreement hereunder or
fulfill any other obligation in respect hereof; and
 
(c) in accordance with Section 9.5, provided that the Cap set forth by Section
11.4 shall not apply in this case.
 
11.4 Limitations. No Indemnifying Party shall be liable to any Indemnified Party
for indemnification of any Losses under this Article 11 to the extent such
Losses in the aggregate exceed (i) with respect to Buyer, Eight Million Five
Hundred Thousand Reais ($8,550,000), and (ii) with respect to Seller and
Shareholders, that amount that would cause the Tranche B Adjusted Share Price to
be equal to $0 (the “Cap”); provided, however, that the Cap shall not apply in
the case of any Claim for Losses attributable to a breach of the representations
and warranties set forth in Section 3.1 (Corporate Organization, Qualification
and Power), Section 3.2 (Capitalization and Ownership), and Section 3.3
(Authorization and Enforceability).
 
11.5 Notice and Opportunity to Defend. Each Person seeking indemnification under
this Article 11 (the “Indemnified Party”) shall promptly notify the other party
obligated to provide indemnification (the “Indemnifying Party”) of any Claim as
to which indemnity may be sought; provided, however, that the failure to provide
prompt notice shall relieve the Indemnifying Party of its obligations hereunder
only to the extent that such failure prejudices the Indemnifying Party
hereunder. The Indemnifying Party shall have the right to control the defense of
such Claim and the costs of such defense shall be borne by the Indemnifying
Party. The Indemnified Party shall be entitled to participate in the defense of
such Claim at its expense; provided that if the Indemnified Party reasonably
concludes, based on advice from counsel, that the Indemnifying Party and the
Indemnified Party have conflicting interests with respect to such Claim, the
reasonable fees and expenses of counsel to the Indemnified Party shall be
considered “Losses” for purposes of this Agreement. In no event shall an
Indemnifying Party be liable for any settlement or compromise effected without
its prior consent and the Indemnifying Party, in the defense of any such Claim,
shall not, except with the prior consent of the Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term a release of the Indemnified Party from all Liability in
respect to such Claim by the claimant or plaintiff or which provides for any
form of injunctive relief or other non-monetary relief which affects the
Indemnified Party. Notwithstanding the foregoing, in the event the Indemnifying
Party does not assume and conduct the defense of such Claim in accordance with
this Section 11.5, (a) the Indemnified Party may defend against, and consent to
the entry of any judgment or enter into any settlement with respect to, such
Claim in any manner it reasonably may deem appropriate (and the Indemnified
Party need not consult with, or obtain any consent from, any Indemnifying Party
in connection therewith), and (b) the Indemnifying Party will remain responsible
for any Losses the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by such Claim to the fullest extent
provided in this Article 11.
 
11.6 Reimbursement. At the time that the Indemnified Party shall suffer a Loss
because of a breach of any warranty, representation or covenant by the
Indemnifying Party or at the time the amount of any Liability on the part of the
Indemnifying Party under this Article 11 is determined, which in the case of
payment to third Persons shall be the earlier of (a) the date of such payments,
or (b) the date that a court of competent jurisdiction shall enter a final
judgment, order or decree (after exhaustion of appeal rights) establishing such
Liability (such loss or amount being hereinafter referred to as the
“Indemnifiable Loss”), the Indemnifying Party shall forthwith, upon notice from
the Indemnified Party pay to the Indemnified Party the amount of the
Indemnifiable Loss. If such amount is not paid forthwith, then the Indemnified
Party may, at its option, take legal action against the Indemnifying Party for
reimbursement in the amount of its Indemnifiable Loss.
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
11.7 Adjustments to Indemnification Payments.
 
(a) If the amount of any Indemnifiable Loss, at any time subsequent to the
making of an indemnity payment by the Indemnifying Party, is reduced by
recovery, settlement or otherwise under or pursuant to any insurance coverage,
or pursuant to any Claim, recovery, settlement or payment by or against any
third Person, the amount of such reduction, less any costs, expenses or premiums
incurred in connection therewith, shall promptly be repaid by the Indemnified
Party to the Indemnifying Party. Upon making any indemnity payment, the
Indemnifying Party shall, to the extent of such indemnity payment, be subrogated
to all rights of the Indemnified Party against any third Person that is not an
Affiliate of the Indemnified Party in respect of the Indemnifiable Loss to which
the indemnity payment relates; provided, however, that (a) the Indemnifying
Party shall then be in compliance with its obligations under this Agreement in
respect of such Indemnifiable Loss, and (b) until the Indemnified Party recovers
full payment of its Indemnifiable Loss, any and all Claims of the Indemnifying
Party against any such third Person on account of said indemnity payment will be
subrogated and subordinated in right of payment to the rights of the Indemnified
Party against such third Person. Without limiting the generality or effect of
any other provision hereof, each such Indemnified Party and Indemnifying Party
will duly execute upon request all instruments reasonably necessary to evidence
and perfect the above-described subrogation and subordination rights. The
Indemnified Party shall use its good faith reasonable efforts to make insurance
Claims relating to any Claim for which it is seeking indemnification pursuant to
this Article 11; provided, that the Indemnified Party shall not be obligated to
make such an insurance Claim if the Indemnified Party in its reasonable judgment
believes that the cost of pursuing such an insurance Claim together with any
corresponding increase in insurance premiums or other chargebacks to the
Indemnified Party would exceed the value of the insurance Claim relating to any
Claim for which the Indemnified Party is seeking indemnification.
 
11.8 Survival of Indemnification Obligations. The indemnification and other
obligations of the parties under this Article 11 shall survive for the same
period set forth in Section 11.1, and shall terminate with the expiration of
such survival period.
 
11.9 Punitive Damages. In no event shall either Party make a claim against the
other party for punitive or exemplary damages suffered as a result of this
Agreement; provided, however, that this limitation shall not affect the right of
either party to claim indemnity under this Agreement for any punitive or
exemplary damages sought by and/or awarded to a third party.
 
11.10 Recoupment Against Tranche B Shares Adjusted Price. Any indemnification
payment to which any of the Buyer Indemnified Parties are entitled under this
Agreement on or prior to the Tranche B Closing Date as a result of any Losses it
may suffer or incur up to the Tranche B Closing Date (the “Tranche B Indemnity
Offset”) (other than with respect to Losses attributable to a breach of the
representations and warranties set forth in Section 3.1 (Corporate Organization,
Qualification and Power), Section 3.2 (Capitalization and Ownership), and
Section 3.3 (Authorization and Enforceability)) shall be satisfied exclusively
by deducting from the Tranche B Shares Adjusted Price (as fully adjusted in
accordance with Section 2.4(c)), the full amount of such indemnification
payments.
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
 
ARTICLE 12
 
MISCELLANEOUS
 
12.1 Notices. All notices, requests, demands, Claims, and other communications
hereunder will be in writing. Any notice, request, demand, Claim, or other
communication hereunder shall be deemed duly given (a) when delivered personally
to the recipient; (b) one (1) Business Day after being sent to the recipient by
reputable overnight courier service (charges prepaid), or facsimile
transmission, or (c) four (4) Business Days after being mailed to the recipient
by certified or registered mail, return receipt requested and postage prepaid,
and addressed to the intended recipient as set forth below:
 
If to Buyer:
Midas Medici Group Holdings, Inc.
445 Park Avenue, 20th Floor
New York, New York 10022
Fax: (212) 202-4168
 
Copy to:
360 Venture Law (Shmalo Lang) LLP
6400 Powers Ferry Road, Suite 375
Atlanta, GA 30339
Attn: Steven H. Lang, Esq.
Fax: (404) 420-2169
 
If to Seller:
Cairene Investments, Ltd.
Professor Brandão Filho Street, No. 80 - room 501 - Leblon, City and State of
Rio de Janeiro
Postcode 22.540-180
Attn: Mr. Antonio Fonte
 

 
 
- 42 -

--------------------------------------------------------------------------------

 
 
If to Shareholders:
Tadeu Vani Fucci
Doutor Chibata Miyakoshi, No. 300, room 91-C
City and State of São Paulo, Postcode 05.705-170
 
Antonio Fonte
Professor Brandão Filho Street, No. 80 - room 501 - Leblon, City and State of
Rio de Janeiro
Postcode 22.540-180
 
Ioco Saukas
Avenida 15 de Novembro, No. 314
City of Itapecerica da Serra - State of São Paulo
Postcode 06.850-87
 
Copy to:
Dra. Silvia Bugelli
Almeida Bugelli e Valença Advogados Associados
Rua Joaquim Floriano, 72 - 18 º andar
Itaim, São Paulo, SP, Brasil
Fax: (55) (11) 3707-1154

 
Any party may change the address to which notices, requests, demands, Claims,
and other communications hereunder are to be delivered by giving the other
parties notice in the manner herein set forth.
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
12.2 Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties named herein and their respective successors and
permitted assigns. No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the Buyer and the Seller; provided, however, that the Buyer may (a) assign
any or all of its rights and interests hereunder to one (1) or more of its
Affiliates; (b) designate one (1) or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases the Buyer nonetheless shall
remain responsible for the performance of all of its obligations hereunder); or
(c) assign its rights under this Agreement for collateral security purposes to
any lenders providing financing to the Buyer or any of its Affiliates.
 
12.3 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement including all exhibits and Schedules hereto. Parts of
the Schedules attached hereto are written in Portuguese language. In the event
an ambiguity or question of intent or interpretation arises, this Agreement and
the exhibits and the Schedules shall be construed as if drafted jointly by the
parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement or the exhibits or Schedules. Any reference to any federal,
state, local, or foreign statute or law shall be deemed also to refer to all
rules and regulations promulgated thereunder, unless the context requires
otherwise. The parties intend that each representation, warranty, and covenant
contained herein shall have independent significance. If any party has breached
any representation, warranty, or covenant contained herein in any respect, the
fact that there exists another representation, warranty, or covenant relating to
the same subject matter (regardless of the relative levels of specificity) which
the party has not breached shall not detract from or mitigate the fact that the
party is in breach of the first representation, warranty, or covenant.
 
12.4 Governing Law. With respect to corporate governance matters and the
ownership and the transfer of stock in each of the Companies, this Agreement
shall be governed by and construed in accordance with the laws of the
jurisdiction of such Companies. With respect to all other matters hereunder,
this Agreement shall be governed by and construed in accordance with the laws of
Brazil, without regard to the conflicts of law provisions thereof.
 
12.5 Jurisdiction. The parties agree that any dispute, claim or controversy
arising out of, relating to, or in connection with this Agreement, or the
breach, termination or validity thereof shall be finally settled by
arbitration.  The arbitration shall be administered by the Câmara FGV de
Conciliação e Arbitragem da Fundação Getúlio Vargas in accordance with the rules
of the Câmara FGV de Conciliação e Arbitragem da Fundação Getúlio Vargas and the
terms of Brazilian Law No. 9,307 of September 23, 1996, as amended.  The
Arbitral Tribunal shall decide based on the laws of the Federal Republic of
Brazil, without regard to conflict of laws principles.
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
(a)   The Arbitral Tribunal will be composed of three (3) arbitrators, appointed
in accordance with said rules.
 
(b) The Arbitral Tribunal shall have its seat in the City of São Paulo, State of
São Paulo, and the procedures shall be conducted in English and all arbitration
procedure and the final decision shall be treated as confidential information.
All documents and communications delivered to the arbitrators or with respect to
the arbitration proceedings and/or with respect to the performance by the
parties of their respective obligations hereunder shall be in English.
 
(c) The arbitrators shall issue an award along with a written, reasoned opinion,
which award and opinion shall be written in English. It is the intent of the
parties that, barring extraordinary circumstances, arbitration proceedings will
be conducted within one hundred twenty (120) days of the date the arbitrators
are appointed and that the arbitrators shall issue their award and opinion
within thirty (30) days of the conclusion of the arbitration hearing. The
arbitral tribunal may extent the foregoing time limits in the interests of
justice. Failure to adhere to such time limits shall not constitute a basis for
challenging the award. Each party shall pay all of its own arbitration costs,
including, without limitation, attorneys and professional fees, costs and
expenses.
 
(d)   The provisions contained herein do not preclude any of the parties from
applying for specific performance of the provisions herein or for injunctive
relief from the courts of the City of São Paulo, State of São Paulo or the
relevant jurisdiction (as provided in Section 12.4), for any purpose including,
without limitation, securing the subsequent enforcement of any arbitration award
rendered as provided hereinabove. The application of any party to a judicial
authority for such measures or for the implementation of any such measures
ordered by an arbitral tribunal shall not be deemed to be an infringement or a
waiver of the arbitration agreement and shall not affect the relevant powers
reserved to the arbitral tribunal.
 
12.6  Headings. The headings preceding the text of the sections and subsections
hereof are inserted solely for convenience of reference and shall not constitute
a part of this Agreement, nor shall they affect its meaning, construction, or
effect.
 
12.7 Originals. This Agreement may be executed in two (2) or more originals,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument.
 
12.8 Further Assurances. Both before and after the Closing, each party shall
cooperate and take such action as may be reasonably requested by another party
in order to more fully carry out the provisions and purposes of this Agreement
and the transactions contemplated hereby. At any time and from time to time
after the Closing, at the request of the Buyer and without further
consideration, except as stated below, each of the Shareholders shall execute
and deliver such other instruments of sale, transfer, conveyance, assignment and
confirmation and take such action as the Buyer may reasonably determine is
necessary to transfer, convey and assign to the Buyer, and to confirm the
Buyer’s title to or interest in the Subject Shares, to put the Buyer in actual
possession and operating control thereof and to assist the Buyer in exercising
all rights with respect thereto. If, after the Initial Closing Date, any of the
Shareholders shall receive any remittance from any account debtors with respect
to the Accounts Receivable or any other sums which, in accordance with the terms
of this Agreement, have been sold conveyed, assigned or transferred to the
Buyer, or are otherwise for the account of the Buyer, such Shareholder shall
endorse such remittance to the order of the Buyer and forward it to the Buyer
promptly following receipt thereof.
 
 
- 45 -

--------------------------------------------------------------------------------

 
 
12.9 Course of Dealing. No course of dealing and no delay on the part of any
party hereto in exercising any right, power, or remedy conferred by this
Agreement shall operate as a waiver thereof or otherwise prejudice such party’s
rights, powers and remedies. The failure of any of the parties to this Agreement
to require the performance of a term or obligation under this Agreement or the
waiver by any of the parties to this Agreement of any breach hereunder shall not
prevent subsequent enforcement of such term or obligation or be deemed a waiver
of a subsequent breach hereunder. No single or partial exercise of any rights,
powers or remedies conferred by this Agreement shall preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
 
12.10 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be valid and enforceable, so as to effect the original intent
of the parties to the greatest extent possible.
 
12.11 No Third-Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any Person other than the parties hereto and their respective
successors and permitted assigns.
 
12.12 Entire Agreement. This Agreement and the Schedules, exhibits hereto and
the Purchase Documents, each of which is hereby incorporated herein, set forth
all of the promises, covenants, agreements, conditions, and undertakings between
the parties hereto with respect to the subject matter hereof and supersede all
prior and contemporaneous agreements and understandings, inducements, or
conditions, express or implied, oral or writing. This Agreement may not be
amended except by an instrument in writing signed by the party sought to be
charged with effect of such amendment.
 
12.13 Time is of the Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.
 
12.14 Waiver of Jury Trial.
 
(a)  THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT AND ANY
DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE
OF THIS AGREEMENT.
 

 
- 46 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first above written.



BUYER:
 
MIDAS MEDICI GROUP HOLDINGS, INC.,
    a Delaware corporation        
By:
    Name:
Nana Baffour 
  Title:
 
       


 
- 47 -

--------------------------------------------------------------------------------

 


 
SHAREHOLDERS:
 
SELLER:
                   
CAIRENE INVESTMENTS, LTD,
   
T. FUCCI:
   
a British Virgin Islands company
               
/s/ Tadeu Vani Fucci  
  By:
/s/ Antônio José Salles Fonte    
   
Tadeu Vani Fucci
  Name: 
Antônio José Salles Fonte
   
 
  Title:
Director & Shareholder  
   
A. FONTE:
              By: /s/ Tadeu Vani Fucci       
/s/ Antonio Fonte                                                      
  Name: Tadeu Vani Fucci       
Antonio Fonte
  Title: Director & Shareholder                     
I. SAUKAS:
  By: /s/ Ioco Sato Saukas            Name: Ioco Sato Saukas    
/s/ Ioco Saukas                                                      
  Title: Shareholder      
Ioco Saukas
             
COMPANIES:
   
Solely for purposes of Sections 9.2, 9.4 and 9.8:
             
CIMCORP, INC.,
   
 J. SAUKAS:
   
a Cayman Islands Company
               
/s/ Juri Saukas                                                                
  By: /s/ Antônio José Salles Fonte        
Juri Saukas
  Name:  Antônio José Salles Fonte         Title: Director                     
By: /s/ Tadeu Vani Fucci           Name:  Tadeu Vani Fucci            Title:
Director                

 
 
- 48 -

--------------------------------------------------------------------------------

 
 

     
CIMCORP COMÉRCIO INTERNACIONAL E INFORMÁTICA S.A.,
         
a Brazil Company
                    By: /s/ Antônio José Salles Fonte            Name:  Antônio
José Salles Fonte           Title: Officer                         By: /s/ Tadeu
Vani Fucci             Name:  Tadeu Vani Fucci                Title: Chief
Executive Officer                           
CIMCORP COMÉRCIO E SERVIÇOS TECNOLÓGICOS E INFORMÁTICA LTDA.
         
a Brazil Company
                    By: /s/ Antônio José Salles Fonte               Name: 
Antônio José Salles Fonte          Title: Manager                        By: /s/
Tadeu Vani Fucci            Name:  Tadeu Vani Fucci                Title:
Manager                     
CIMCORP USA, LLC
         
a Florida limited liability company
                    By: /s/ Antônio José Salles Fonte            Name:  Antônio
José Salles Fonte                Title: Managing Member                     By:
/s/ Tadeu Vani Fucci             Name:  Tadeu Vani Fucci            Title:
Officer of Cimcorp, S.A  




- 49 -